Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 1 of 82




                                                         Exhibit A
                                                            Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 2 of 82



Fern Hall Limited Partners' Privilege Log I


 DOC#    PrivilegeType   Date           Sender/Author                              To                                 CC                            Subject Matter                          BatesNumbers   RedactionReasons


                                        Joanne L. Fisher, Honigman Miller Scwartz &                                   Scott Sergio, Esq.; Roberta   Letter from counsel to client re: Due
   1     AC/WP           12/27/2006     Cohn LLP                                    Linda Cheers, MMA Financial LLC   Russ, Esq.                    Diligence Fern Hall Partnership

                                                                                                                                                    Letter from counsel to client re: Firm
   2     AC/WP           12/29/2006     Nixon Peabody LLP                          MMA FernHall Crossing LLC                                        Hall Partnership                       BFIM005005-5086 Attorney-Client

                                                                                                                                                    Email re: Magnolia Place and Laurel
                                                                                                                                                    Oaks Projects in anticipation of
                                                                                                                                                    litigation in connection with those
   3     WP              6/12/2017      Edward Ronan <Edward.Ronan@bfim.com>       Jeff Rahn <Jeff.Rahn@bfim.com>                                   Projects


                                                                                                                 Jeff Rahn
                                                                                   Tami McKnew                   <Jeff.Rahn@bfim.com>;Mike Email with attachments from client
                                                                                   <Tami.McKnew@smithmoorelaw.co Gladstone                 to counsel re: Laurel Oaks Buyout
   4     AC/WP           8/28/2017      Edward Ronan <Edward.Ronan@bfim.com>       m>                            <Mike.Gladstone@bfim.com> Notification


                                                                                                                 Jeff Rahn
                                                                                   Tami McKnew                   <Jeff.Rahn@bfim.com>;Mike Email with attachments from client
                                                                                   <Tami.McKnew@smithmoorelaw.co Gladstone                 to counsel re: Laurel Oaks Buyout
   5     AC/WP           8/28/2017      Edward Ronan                               m>                            <Mike.Gladstone@bfim.com> Notification

                                                                                   Tami McKnew                                                      Email with attachments from client
                                                                                   <Tami.McKnew@smithmoorelaw.co                                    to counsel re: Magnolia Buyout
   6     AC/WP           8/28/2017      Edward Ronan                               m>                                                               Notification

                                                                                   Mike Gladstone
                                                                                   <Mike.Gladstone@bfim.com>;Edwar
                                        Tami McKnew                                d Ronan                                                          Email with attachment from counsel
   7     AC/WP           9/12/2017      <Tami.McKnew@smithmoorelaw.com>            <Edward.Ronan@bfim.com>                                          to client re: Douglas litigation

                                                                                 Ken Cutillo                                                        Internal BFIM Email from in-house
                                                                                 <Ken.Cutillo@bfim.com>;Jeff Rahn     Edward Ronan                  counsel with attachment re: Douglas
   8     AC/WP           9/12/2017      Mike Gladstone <Mike.Gladstone@bfim.com> <Jeff.Rahn@bfim.com>                 <Edward.Ronan@bfim.com>       Litigation

                                                                                 Ken Cutillo                                                        Internal BFIM Email from in-house
                                                                                 <Ken.Cutillo@bfim.com>;Jeff Rahn     Edward Ronan                  counsel with attachment re:
   9     AC/WP           9/12/2017      Mike Gladstone <Mike.Gladstone@bfim.com> <Jeff.Rahn@bfim.com>                 <Edward.Ronan@bfim.com>       Douglas Litigation
                                         Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 3 of 82



                                                                Mike Gladstone
                                                                <Mike.Gladstone@bfim.com>;Edwar
                         Tami McKnew                            d Ronan                            Email from counsel to client re:
10   AC/WP   9/18/2017   <Tami.McKnew@smithmoorelaw.com>        <Edward.Ronan@bfim.com>            Douglas litigation

                                                                Tami McKnew
                                                                <Tami.McKnew@smithmoorelaw.co
                                                                m>;Mike Gladstone
                                                                <Mike.Gladstone@bfim.com>;Jeff     Email from client to counsel re:
11   AC/WP   9/18/2017   Edward Ronan <Edward.Ronan@bfim.com>   Rahn <Jeff.Rahn@bfim.com>          Douglas litigation

                                                                Tami McKnew
                                                                <Tami.McKnew@smithmoorelaw.co
                                                                m>;Mike Gladstone
                                                                <Mike.Gladstone@bfim.com>;Jeff     Email from client to counsel re:
12   AC/WP   9/18/2017   Edward Ronan                           Rahn <Jeff.Rahn@bfim.com>          Douglas Litigation

                                                                Edward Ronan
                                                                <Edward.Ronan@bfim.com>;Mike
                                                                Gladstone
                         Tami McKnew                            <Mike.Gladstone@bfim.com>;Jeff     Email from client to counsel re:
13   AC/WP   9/18/2017   <Tami.McKnew@smithmoorelaw.com>        Rahn <Jeff.Rahn@bfim.com>          Douglas litigation

                                                                Mike Gladstone
                                                                <Mike.Gladstone@bfim.com>;Edwar
                                                                d Ronan
                         Tami McKnew                            <Edward.Ronan@bfim.com>;Jeff       Email from counsel to client re:
14   AC/WP   9/21/2017   <Tami.McKnew@smithmoorelaw.com>        Rahn <Jeff.Rahn@bfim.com>          Laurel Oaks Litigation

                                                                                                   Email with attachment: Portfolio Risk
                                                                                                   and Investment Management
                                                                                                   Committee Memorandum re: Fern
                                                                                                   Hall Valuation ("PRIM
                                                                                                   Memo")(prepared in anticipation of
                         Stephen Rogers                         Janice Loving                      litigation in connection with Fern Hall
15   AC/WP   6/14/2018   <Stephen.Rogers@bfim.com>              <Janice.Loving@bfim.com>           I Project)

                                                                Portfolio Risk and Investment
                                                                Management Committee including
16   AC/WP   6/14/2018   Steve Rogers                           Mike Gladstone, in-house counsel   PRIM Memo
                                            Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 4 of 82



                                                                  Armando Perez, Marie Reynolds,
                                                                  Jeff Rahn, Mike Gladstone, Rocio
                                                                  Luhring, Carrie Octavio, Silvia
                                                                  Rimolo,Steven West, Stephen                                         Appointment re: PRIM
                                                                  Rogers, Stephen Burns, Kristen                                      Presentations; attaches PRIM
17   AC/WP   6/15/2018                                            Duffy, Alex Chan                                                    Memo

                                                                  Janice Loving; Armando Perez;
                                                                  Marie Reynolds; Jeff Rahn; Mike
                                                                  Gladstone; Rocio Luhring;Carrie                                      Appointment re: PRIM
                                                                  Octavio; Silvia Rimolo; Steven         Stephen Burns; Kristen Duffy; Presentations; attaches PRIM
18   AC/WP   6/18/2018   Janice Loving                            West; Stephen Rogers                   Alex Chan                     Memo

                                                                  Sara Ahlander                                                       Email Re: PRIM Memos; attaches
19   AC/WP   6/19/2018   Janice Loving <Janice.Loving@bfim.com>   <Sara.Ahlander@bfim.com>                                            PRIM Memo

                                                                  Fund Managers                                                       Email Re: PRIM Memos; attaches
20   AC/WP   6/22/2018   Sara Ahlander <Sara.Ahlander@bfim.com>   <FundManagers@BFIM.COM>                                             PRIM Memo


                                                                  Janice Loving, Jeff Rahn, Ali
                                                                  Abdullah, Bill Miller, Edward Ronan,
                                                                  Eric BFIM, Eric Bonney, Eric
                                                                  Rosenthal,Lisa Grammatikov, Mike
                                                                  Gladstone, Nancy Powell, Stephen
                                                                  Rogers, Steven West, Greg
                                                                  Voyentzie, Armando Perez,William
                                                                  Anderson, Kathryn Farrell, Abby
                                                                  Banholzer, Fund Managers,
                                                                  Matthew Delaney, David J.
                                                                  Fernandes,Geoffrey Giancola,                                        Appointment: Screening Committee:
                                                                  Stephen Burns, Jerry Abrahams,                                      Disposition Refinancing and
                                                                  Ken Cutillo, Marie Reynolds, Rocio                                  Workout attaches Capital
                                                                  Luhring, Sara Ahlander,Sarah                                        Transaction Team ("CTT") Report
21   AC/WP   6/26/2017   Janice Loving                            Laubinger, Matthew Strauss                                          below


                                                                                                                                      CTT Report/Weekly Priority Deals:
                                                                                                                                      Magnolia and Laurel Oaks Projects
                                                                                                                                      prepared in anticipated of litigation
22   AC/WP   6/26/2017   Edward Ronan and multiple authors                                                                            in connection with those projects
                                            Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 5 of 82



                                                             Ali Abdullah, Bill Miller, Edward
                                                             Ronan, Eric BFIM, Eric Bonney, Eric
                                                             Rosenthal, Jeff Rahn, Lisa
                                                             Grammatikov,Mike Gladstone,
                                                             Nancy Powell, Stephen Rogers,
                                                             Steven West, Greg Voyentzie,
                                                             Armando Perez, Ken Cutillo,Marie
                                                             Reynolds, Rocio Luhring, Sara
                                                             Ahlander, Sarah Laubinger, William
                                                             Anderson, Kathryn Farrell, Abby
                                                             Banholzer,Fund Managers, Matthew
                                                             Delaney, David J. Fernandes,
                                                             Geoffrey Giancola, Stephen Burns,
                                                             Jerry Abrahams,                        Appointment: Screening Committee:
                                                             Matthew Strauss, David Anastasi,       Disposition Refinancing and
                                                             Jill Whitney, Dave Brady, Andrew       Workout attaches CTT Report
23   AC/WP   7/10/2017   Janice Loving                       Philips                                below


                                                                                                    CTT Report/Weekly Priority Deals:
                                                                                                    buyout option process for Magnolia
                                                                                                    and Laurel Oaks Projects prepared
                                                                                                    in anticipated of litigation in
24   AC/WP   7/6/2017    Edward Ronan and multiple authors                                          connection with those projects

                                                             Ali Abdullah, Bill Miller, Edward
                                                             Ronan, Eric BFIM, Eric Bonney, Eric
                                                             Rosenthal, Jeff Rahn, Lisa
                                                             Grammatikov,Mike Gladstone,
                                                             Nancy Powell, Stephen Rogers,
                                                             Steven West, Greg Voyentzie,
                                                             Armando Perez, Ken Cutillo,
                                                             Marie Reynolds, Rocio Luhring,
                                                             Sara Ahlander, Sarah Laubinger,
                                                             William Anderson, Kathryn Farrell,
                                                             Abby Banholzer, Fund Managers,
                                                             Matthew Delaney, David J.
                                                             Fernandes, Geoffrey Giancola,
                                                             Stephen Burns, Jerry Abrahams,
                                                             Matthew Strauss, David Anastasi,       Appointment: Screening Committee:
                                                             Dave Brady, Andrew Philips, Jerry      Disposition Refinancing and
                                                             Abrahams, Lisa Carpenter, Trevor       Workout attaches CTT Report
25   WP                  Janice Loving                       Johnson,                               below
                                            Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 6 of 82



                                                                                                        Capital Transaction Team
                                                                                                        Report/Weekly Priority Deals:
                                                                                                        Douglas Litigation, Magnolia Place
26   WP      7/28/2017   Unknown Author                                                                 and Laurel Oaks

                                                                  Eric BFIM, William Anderson,
                                                                  Kathryn Farrell, Matthew Delaney,     Canceled: Screening Committee:
                                                                  David J. Fernandes, Geoffrey          Disposition, Refinancing and
                                                                  Giancola, Stephen Burns, Jill         Workout attaches CTT Report
27   WP      8/14/2017   Janice Loving                            Whitney                               below

                                                                                                        Capital Transaction Team
                                                                                                        Report/Weekly Priority Deals:
                                                                                                        Douglas Litigation, Magnolia Place
                                                                                                        and Laurel Oaks prepared in
                                                                                                        anticipated of litigation in connection
28   WP      8/11/2017   Unknown author                                                                 with those projects


                                                                  li Abdullah; Bill Miller; Edward
                                                                  Ronan; Eric BFIM; Eric Bonney; Eric
                                                                  Rosenthal; Jeff Rahn; Lisa
                                                                  Grammatikov;Mike Gladstone;
                                                                  Nancy Powell; Stephen Rogers;
                                                                  Steven West; Greg Voyentzie;
                                                                  Armando Perez; Ken Cutillo;Marie
                                                                  Reynolds; Rocio Luhring; Sara
                                                                  Ahlander; Sarah Laubinger; William
                                                                  Anderson; Kathryn Farrell; Abby
                                                                  Banholzer;Fund Managers; Matthew
                                                                  Delaney; David J. Fernandes;
                                                                  Geoffrey Giancola; Stephen Burns;
                                                                  Jerry Abrahams;Matthew Strauss;
                                                                  David Anastasi; Dave Brady;
                                                                  Andrew Philips; Jerry Abrahams;       Email Re: Capital Transaction
                                                                  Brian Benson; Michael                 Committee Screening - Monday,
                                                                  Butler;Carolyn Grassick; Cameron      August 28 attaches CTT Report
29   AC/WP   8/25/2017   Janice Loving <Janice.Loving@bfim.com>   Church; Marshall Daniels              below

                                                                                                        CTT Report/Weekly Priority Deals
                                                                                                        re: buyout option process for
                                                                                                        Magnolia and Laurel Oaks Projects
                                                                                                        in anticipated of litigation in
30   AC/WP   8/25/2017   Edward Ronan and multiple authors                                              connection with those projects
                                         Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 7 of 82




                                                          Ali Abdullah, Bill Miller, Edward
                                                          Ronan, Eric BFIM, Eric Bonney, Eric
                                                          Rosenthal, Jeff Rahn, Lisa
                                                          Grammatikov,Mike Gladstone,
                                                          Nancy Powell, Stephen Rogers,
                                                          Steven West, Greg Voyentzie,
                                                          Armando Perez, Ken Cutillo,
                                                          Marie Reynolds, Rocio Luhring,
                                                          Sara Ahlander, Sarah Laubinger,
                                                          William Anderson, Kathryn Farrell,
                                                          Abby Banholzer,Fund Managers,
                                                          Matthew Delaney, David J.
                                                          Fernandes, Geoffrey Giancola,
                                                          Stephen Burns, Jerry Abrahams,
                                                          Matthew Strauss, David Anastasi,
                                                          Jill Whitney, Dave Brady, Andrew       Appointment: Screening Committee:
                                                          Philips, Jerry Abrahams, Brian         Disposition Refinancing and
                                                          Benson,Trevor Johnson, Michael         Workout attaches CTT Report
31   WP   9/18/2017   Janice Loving                       Butler, Nicole Jaynes, Sean Beirne     below

                                                                                                 Capital Transaction Team
                                                                                                 Report/Weekly Priority Deals :
                                                                                                 Douglas Litigation, Magnolia Place
                                                                                                 and Laurel Oaks in anticipated of
                                                                                                 litigation in connection with those
32   WP   9/15/2017   Edward Ronan and multiple authors                                          projects
                                            Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 8 of 82




                                                             Janice Loving, Ali Abdullah, Bill
                                                             Miller, Edward Ronan, Eric Bonney,
                                                             Eric Rosenthal, Jeff Rahn, Lisa
                                                             Grammatikov,Mike Gladstone,
                                                             Nancy Powell, Stephen Rogers,
                                                             Steven West, Greg Voyentzie,
                                                             Armando Perez, Ken Cutillo,
                                                             Marie Reynolds, Rocio Luhring,
                                                             Sara Ahlander, Sarah Laubinger,
                                                             Kristen Duffy, Marshall Daniels,
                                                             William Anderson,Kathryn Farrell,
                                                             Fund Managers, Matthew Delaney,
                                                             David J. Fernandes, Geoffrey
                                                             Giancola, Stephen Burns, Jerry
                                                             Abrahams, Matthew Strauss, David
                                                             Anastasi, Dave Brady, Andrew
                                                             Philips, Abrahams, Jerry, Brian        Appointment: Screening Committee:
                                                             Benson, Michael Butler, Nicole         Disposition, Refinancing and
                                                             Jaynes, Sean Beirne, Lisa              Workout attaches CTT Report
33   AC/WP   9/25/2017   Janice Loving                       Carpenter                              below

                                                                                                    CTT Report/Weekly Priority Deals
                                                                                                    litigation with respect to Magnolia
34   WP      9/21/2017   Edward Ronan and multiple authors                                          and Laurel Oaks Projects
                 Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 9 of 82


FERN HALL PRIVILEGE LOG I - EMAIL RECIPIENTS

Ali Abdullah                   Senior Analyst, Capital Transactions (No longer with BFIM)

Jerry Abrahams                 Chief Executive Officer of ORIX Commercial Mortgage Servicing Inc.

David Anastasi                 Vice President, Fund Management (No longer with BFIM)

William Anderson               First Vice President, Capital Transactions (Workouts)

Sara Ahlander                   Senior Vice President, Fund Management

Abby Banholzer                 Executive Assistant to CEO (No longer with BFIM)

Sean Beirne                    Senior Associate, Production Group

Brian Benson                   Vice President, Fund Management

Eric Bonney                    First Vice President, Capital Transactions (Workouts)

Stephen Burns                  First Vice President, Asset Management

David Brady                    Vice President, Fund Management

Michael Butler                 Vice President, Fund Management

Lisa Carpenter                 Vice President, Asset Management

Alex Chan                      Vice President, Asset Management

Cameron Church                 AVP, Asset Management (No longer with BFIM)

Ken Cutillo                    Chief Executive Officer of BFIM (No longer with BFIM)

Marshall Daniels               Vice President, Asset Management

Matthew Delaney                First Vice President, Asset Management

Kristen Duffy                  Vice President, Asset Management

Kathryn Farrell                First Vice President, Capital Transactions

David J. Fernandes             First Vice President, Asset Management

Geoffrey Giancola              First Vice President, Asset Management

Mike Gladstone                 Executive Vice President, General Counsel

Lisa Grammatikov               First Vice President, Capital Transactions

Carolyn Grassick               Vice President, Asset Management

Nicole Jaynes                  Executive Assistant to CEO

Trevor Johnson                 Vice President, Asset Management (No longer with BFIM)
                Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 10 of 82



Sarah Laubinger               Executive Vice President, Production

Janice Loving                 Adminstrative Assistant

Rocio Luhring                 Senior Vice President, Asset Management

Gavin McClear                 First Vice President, Fund Management

Bill Miller                   Vice President, Capital Transactions

Carrie Octavio                Vice President, Asset Management

Armando Perez                 Executive Vice President, Investment Management

Andrew Phillips               First Vice President, Fund Management

Nancy Powell                  First Vice President, Capital Transactions

Jeffrey Rahn                  Executive Vice President, Capital Transactions

Marie Reynolds                Executive Vice President, Chief Financial Officer

Silvia Rimolo                 Vice President, Asset Management (No longer with BFIM)

Stephen Rogers                First Vice President, Capital Transactions

Edward Ronan                  First Vice President, Capital Transactions

Eric Rosenthal                Senior Analyst, Capital Transactions (No longer with BFIM)

Matthew Strauss               AVP, Production

Greg Voyentzie                Chief Executive Officer of BFIM

Steven West                   First Vice President, Capital Transactions

Jill Whitney                  Vice President, Fund Management (No Longer with BFIM)

Fund Managers                 Listed Above
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 11 of 82




                                                         Exhibit B
                                                 Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 12 of 82




       Fern Hall Limited Partners' Privilege Log II

 Privilege
 Type        Date       Sender/Author                           To                                     CC                           BCC   Subject Matter
                                                                Ken Cutillo <Ken.Cutillo@bfim.com>;
                                                                Marie Reynolds
                                                                <Marie.Reynolds@bfim.com>; 'Andrew
                                                                McB.
                                                                Garvey (andrew.garvey@orix.com)'
                                                                <andrew.garvey@orix.com>; 'Jerry
                                                                Abrahams
                                                                (Jerry.Abrahams@orix.com)'
                                                                <Jerry.Abrahams@orix.com>; Greg
                                                                Voyentzie
                                                                <Greg.Voyentzie@bfim.com>; Jeff Rahn
                                                                <Jeff.Rahn@bfim.com>; Edward Ronan
                                                                <Edward.Ronan@bfim.com>; 'Ron K.
                                                                Barger (ron.barger@orix.com)'
                        Mike Gladstone                          <ron.barger@orix.com>; Nguyen,                                            Email atttaching Executive Summary
1 AC/WP      11/15/2017 <Mike.Gladstone@bfim.com>               Cliff <Cliff.Nguyen@orix.com>                                             re: Douglas Litigation


                                                                                                                                          Email re: Portfolio Risk and
                                                                                                                                          Investment Management Committee
                                                                                                                                          Memorandum re: Fern Hall Valuation
                                                                Sara Ahlander                                                             ("PRIM Memo")(prepared in
2 WP            7/5/2018 Gavin McLear <Gavin.McLear@bfim.com>   <Sara.Ahlander@bfim.com>                                                  anticipation of litigation in connection

                                                                                                                                          Presentation re: Laurel Oaks
3 WP            2/1/2018 Edward Ronan                           Capital Transaction Committee                                             Litigation

                                                                                                                                          Presentation re: Magnolia Bay
4 WP            2/1/2018 Edward Ronan                           Capital Transaction Committee                                             Litigation


                                                                                                       Jeff Rahn
                                                                                                       <Jeff.Rahn@bfim.com>/Steph
                         Mike Gladstone                         Tami McKnew                            en Rogers                          Email with attachment re: Wellington
5 AC/WP         9/6/2018 <Mike.Gladstone@bfim.com>              <Tami.McKnew@smithmoorelaw.com>        <Stephen.Rogers@bfim.com>          Senior Apartments
                                              Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 13 of 82




                      Mike Gladstone                         Stephen Rogers              Jeff Rahn                        Email with attachment re: Wellington
6 AC         9/6/2018 <Mike.Gladstone@bfim.com>              <Stephen.Rogers@bfim.com>   <Jeff.Rahn@bfim.com>             Senior Apartments

                      Stephen Rogers                         Mike Gladstone                                               Email with attachment re: Wellington
7 AC         9/6/2018 <Stephen.Rogers@bfim.com>              <Mike.Gladstone@bfim.com>                                    Senior Apartments

                                                                                                                Stephen
                                                                                                                Rogers
                                                                                                                <Stephen.
                                                                                                                Rogers@
                      Stephen Rogers                         Mike Gladstone              Jeff Rahn              bfim.com Email with attachment re: Wellington
8 AC         9/5/2018 <Stephen.Rogers@bfim.com>              <Mike.Gladstone@bfim.com>   <Jeff.Rahn@bfim.com>   >         Senior Apartments

                                                           Susan Donahue                                                  Email with attachment re: Laurel
9 AC        4/25/2018 Edward Ronan <Edward.Ronan@bfim.com> <Susan.Donahue@bfim.com>                                       Oaks

                                                           Susan Donahue                                                  Email with attachment re: Magnolia
10 AC/WP    4/25/2018 Edward Ronan <Edward.Ronan@bfim.com> <Susan.Donahue@bfim.com>                                       Place

                                                           Stephen Rogers                                                 Email with attachment re: Laurel
11 WP        9/5/2018 Edward Ronan <Edward.Ronan@bfim.com> <Stephen.Rogers@bfim.com>                                      Oaks

                                                                                                                          Report re: Magnolia Place and
12 AC/WP   10/20/2017 Edward Ronan                           Capital Transaction Team                                     Laurel Oaks litigation

                                                                                                                          Report re: Magnolia Place and
13 AC/WP   10/27/2017 Edward Ronan                           Capital Transaction Team                                     Laurel Oaks litigation

                                                                                                                          Email re: Fern Hall Due Diligence      Produced
14 AC       12/4/2006 Tom Louloudes<Tlouloudes@mmafin.com>   Scott Sergio                                                 Checklist                              4/10/20

                      Scott Sergio                                                                                        Emaill re: Fern Hall Due Diligence     Produced
15 AC       12/4/2006 <SSERGIO@nixonpeabody.com>             Tom Louloudes                                                Checklist                              4/10/20

                                                                                                                          Due Diligence Checklist for MMA
                                                                                                                          Equity/MMA Debt: Fern Hall I with      Produced
16 AC      12/11/2006 Nixon Peabody                                                                                       attorney notes                         4/10/20
                                             Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 14 of 82



                                                                                                                 Email chain 12/18/2006 between T.
                                                                                                                 Louloudes and Scott Sergio re: Fern Produced
17 AC   12/20/2006 Tom Louloudes                           Scott Sergio                                          Hall I                              4/10/20


                                                                                                                 Fern Hall I Short Form Due Diligence Produced
18 AC   12/28/2006 Nixon Peabody                                                                                 Checklist with attorney notes        4/10/20

                                                                                                                 Email with attachment re: Fern Hall   Produced
19 AC     1/9/2007 Forrest Milder <fmilder@nixonpeabody>   Scott Sergio               Arthur Hittner             Phase I                               4/10/20
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 15 of 82




                                                         Exhibit C
               Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 16 of 82


Evans, Rebecca

From:                              Karen E. Friedman <kfriedman@luriefriedman.com>
Sent:                              Monday, April 20, 2020 7:15 AM
To:                                Davenport, David; Hagstrom, Alexander M.
Cc:                                Andrea L. Martin; David E. Lurie
Subject:                           Fern Hall - Privilege Issues
Attachments:                       FH.PrivilegeLogI.revised.pdf; FH.LP.Privilege LogII.revised.pdf


Counsel -

The following supplements our responses of April 2, 2020 and April 10, 2020 to your letter of March 31, 2020 regarding
the Limited Partners’ Privilege Logs in the Fern Hall. As a preliminary matter, revised versions of both Logs are attached.
The revised Logs number the identified documents, identify the author for Documents 26 and 28 on Log I, correct Entry
17 on Log II, note that the Nixon Peabody documents have been produced on Log II and, on Log I, add a list of the
recipients of the emails at issue with their capacity/title at BFIM.

Your letter raised concerns regarding the Limited Partners’ claims of attorney-client privilege and/or work product
protection for the following documents:

I.      The CTT Reports, Cover Emails and Edward Ronan Email (Privilege Log I, Entries 3 and 21-34)

The CTT Reports (the “Reports”) are a compilation of electronic entries containing information regarding the status of
specific projects in which BFIM is invested. Each entry is written by an individual with responsibility for the project. The
Reports are shared with employees of BFIM who also have supervisory responsibility for the projects or overall
supervisory authority. The documents are marked and treated as confidential. The only entries on these Reports
responsive to the General Partner’s discovery requests are entries for the Magnolia and Laurel Oaks projects. Those
entries are identified on the Privilege Log because they refer to Cushman & Wakefield and Philip Jones had prepared the
appraisals of the limited partner interests in those projects. The cover emails contain no information responsive to the
General Partner’s discovery requests and are listed on the Privilege Log only to identify the senders and recipients of the
Reports.

While each Report, as compiled, had multiple authors, all of the entries for the Magnolia and Laurel Oaks projects
(including Entry 26 and 28) were written by Edward Ronan, who had specific responsibility for the Project as it entered
Year 15. The first of these entries is dated June 26, 2017 and the last is dated September 15, 2017. In these entries, Mr.
Ronan is reporting internally on the status of an evolving dispute with the General Partner regarding the valuation of the
limited partner interests in the Magnolia and Laurel Oaks projects and, in the later entries, on the status of litigation
filed in South Carolina as a result of that dispute. As reflected on the Privilege Log, Mr. Ronan was also involved in the
progress of that litigation and participated in communications with South Carolina counsel and Mike Gladstone, BFIM’s
in-house and General Counsel. These entries were drafted in anticipation of litigation. By April 2017, BFIM had consulted
with outside counsel for legal advice regarding its rights at the end of compliance under the Magnolia and Laurel Oaks
partnership agreements. Mr. Ronan had had an acrimonious phone call with Drew Schaumber in early June regarding
the relevance of capital accounts to the buyout price for the limited partner interests. BFIM had contacted and engaged
local counsel in South Carolina by July 2017 in connection with this dispute. Litigation subsequently was filed in August
2017. In writing the entries for the Magnolia and Laurel Oaks projects, Mr. Ronan had reason to believe that litigation
would ensue – as indeed, it did. See In re Grand Jury Subpoena, 220 F.R.D. 130, 148 (D. Mass. 2004). (while
“anticipation” requires something more than a “mere remote possibility”, a subjective belief that litigation was a real
possibility and an objectively reasonable apprehension of litigation supports protection of the documents). Likewise, the
email from Mr. Ronan to Jeff Rahn dated June 12, 2017 was written after BFIM had consulted with outside counsel and
after Mr. Ronan’s phone call with Mr. Schaumber.

                                                              1
               Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 17 of 82


While the Reports are routinely prepared in the ordinary course of business to keep the relevant officers and employees
apprised of the status of certain projects, the entries specific to the Magnolia and Laurel Oaks projects were not drafted
in the ordinary course of business. The entries contain the thoughts and mental impressions of BFIM with respect to its
rights under the relevant partnership agreements and the valuation of its interests. See Bryan Corp. v. Chemwerth, 296
F.R.D. 31, 35 (D. Mass. 2013). They were prepared and written because litigation was anticipated and, in fact, ensued.
The content for the Magnolia and Laurel Oaks entries would have been entirely different had there been no dispute. In
the First Circuit, dual-purpose documents are protected by work product protection. Kellogg USA, Inc. v. B. Fernandez
Hermanos, Inc., 269 F.R.D. 95, 100 (D.P.R. 2009). The protection applies “if in light of the nature of the document and
the factual situation in the particular case, the document can be fairly said to have been prepared or obtained because
of the prospect of litigation.” Mississippi Pub. Employees' Ret. Sys. v. Bos. Sci. Corp., 649 F.3d 5, 31 n.4 (1st Cir. 2011).
Work product does not lose protection merely because it is also “intended to inform a business decision influenced by
the prospects of the litigation.” Id. The fact that the Reports may also address valuation issues does not undermine the
work product protection when the anticipated and actual legal dispute concerned BFIM’s rights under the partnership
agreement with respect to valuation of its interests.

Finally, the fact that the Reports were shared with multiple individuals within BFIM does not undermine its work product
protection. Work product protection is not waived merely by disclosure to a third person but only when documents are
used in a manner contrary to the doctrine’s purpose. Bryan Corp., 296 F.R.D. at 38. “The purpose of the work product
privilege is to protect information against opposing parties, rather than against all others outside a particular
confidential relationship in order to encourage effective trial preparation… A disclosure made in pursuit of such trial
preparation, and not inconsistent with maintaining secrecy against opponents should be allowed without waiver of the
privilege.” Id. (internal citations omitted). Waiver occurs where the disclosure is made to an adversary or potential
adversary. Id. (internal citations omitted).

The entries regarding the Magnolia and Laurel Oaks projects are also protected by the attorney-client privilege. They
reflect BFIM’s opinion of its legal rights and were provided to Mike Gladstone, in-house and General Counsel, who was
actively engaged with South Carolina counsel in the litigation. The fact that the reports were sent to other officers and
employees within BFIM does not undermine the privilege. They were not “disseminated beyond those persons who,
because of the corporate structure, need to know its contents.” See Tinian Sys., LLC v. Core Campus Columbia I, LLC, No.
3:15-CV-1102-JFA, 2016 WL 11643760, at *2 (D.S.C. Aug. 19, 2016).

Finally, the Magnolia and Laurel Oaks projects are not subject of this litigation and we reserve our objections regarding
relevance, overbreadth, and burdensomeness.

II.     The PRIM Memorandum and Cover Emails (Log I, Entries 15-20; Log II, Entry 2)

The PRIM Memorandum was written by Stephen Rogers in June 2018 in anticipation of a dispute with Bradley Fern Hall
I, LLC regarding the valuation of the Limited Partners’ interests in the Fern Hall project. It specifically refers to an
anticipated legal challenge. BFIM had good reason to believe it would be involved in litigation on the Fern Hall project
given its earlier experience with the Magnolia and Laurel Oaks projects, the relationship between David Douglas and
Bradley Queener and the DASH litigation in Washington. Within three months of preparation of this memo, BFIM had
contacted our firm in connection with this case. Furthermore, it is protected as a “dual-purpose” document. It interprets
specific language of the Partnership Agreement and addresses valuation issues within the context of the Limited
Partners’ legal rights under the Partnership Agreement. For the reasons stated above, the fact that it was sent to
multiple officers and employees within BFIM does not undermine this protection. Finally, it is also protected by the
attorney-client privilege as it was shared with in-house counsel and General Counsel who has been heavily involved in
articulating the legal theories and opinions relevant to this case.

Please let me know if you would like to schedule a meet and confer to discuss these issues further. Also, please send us
your privilege log or confirm that you have not withheld anything based on attorney-client privilege or work product
protection.

                                                              2
               Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 18 of 82


Thank you.

Karen E. Friedman
Lurie Friedman LLP
One McKinley Square l Boston, MA 02109
T: 617.367.1970 l F: 617.367.1971
kfriedman@luriefriedman.com l www.luriefriedman.com




                                                      3
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 19 of 82




                                                         Exhibit D
      Case 1:19-cv-11181-DPW
        Case 1:18-cv-12486-DPWDocument 57-1
                                Document 15 Filed
                                            Filed 07/13/20
                                                  12/20/18 Page
                                                           Page 20
                                                                1 ofof682



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

__________________________________________
                                           )
MMA FERN HALL CROSSING LLC, and            )
BFIM SPECIAL LIMITED PARTNER, INC.,        )
                                           )
                  Plaintiffs,              )
                                           )
      v.                                   )                 Case No. 1:18-cv-12486
                                           )
BRADLEY-FERN HALL I, LLC,                  )
                                           )
                  Defendant.               )
__________________________________________ )


            AFFIDAVIT OF STEPHEN ROGERS IN OPPOSITION TO
       DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT

       I, Stephen Rogers, hereby depose and state as follows:

       1.      I am First Vice President at Boston Financial Investment Management, LP

(“BFIM”). BFIM is the owner of BFIM Special Limited Partner, Inc., a plaintiff in this action,

and provides management services to MMA Fern Hall Crossing, LLC, the other plaintiff in this

action. I submit this Affidavit in Support of Plaintiffs’ Opposition to the Motion to Dismiss First

Amended Complaint filed by the defendant in this action, Bradley-Fern Hall I, LLC. This

Affidavit is based on my personal knowledge.

       2.      BFIM is a national leader in the low-income housing tax credit (“LIHTC”)

industry, and provides syndication services as well as asset and portfolio management. BFIM

works with investors and developers to make successful LIHTC investments in high quality

assets that create affordable housing opportunities in urban and rural communities across the

United States. BFIM has invested billions of dollars in equity in LIHTC properties since 1986

and currently manages a $7.2 billion portfolio comprising over 1,165 properties and 103,000
      Case 1:19-cv-11181-DPW
        Case 1:18-cv-12486-DPWDocument 57-1
                                Document 15 Filed
                                            Filed 07/13/20
                                                  12/20/18 Page
                                                           Page 21
                                                                2 ofof682



units, making BFIM one of the largest and most experienced syndicators in the tax credit

industry.

       3.      My role within BFIM is Disposition Specialist within its Capital Transaction

group. My primary responsibility is to manage BFIM’s Investor Limited Partner and Special

Limited Partner investments in various partnerships as they approach the end of the LIHTC

compliance periods. In this capacity, it is my responsibility to understand the Limited Partners’

rights as the compliance period nears and prepare for and manage BFIM’s withdrawal from the

partnerships at the appropriate time.

       4.      MMA Fern Hall Crossing, LLC has been the investor limited partner (the

“Investor Limited Partner”) in the Fern Hall Limited Partnership (the “Partnership”) since

December 2006. BFIM Special Limited Partner, Inc. has been the special limited partner (the

“Special Limited Partner”) (together, the “Limited Partners”).

       5.      The Partnership is a single-purpose limited partnership the purpose of which is to

construct, develop, operate, and manage a low-income housing development in South Carolina

(the “Project”). The Project was developed to qualify for Federal Low-Income Housing Tax

Credits pursuant to Section 42 of the Internal Revenue Code, 26 U.S.C. § 42. As such, the

Project generated Federal tax credits for the Limited Partner and is subject to a 15-year

Compliance Period which will expire this year on December 31, 2018.

       6.      At the end of the Compliance Period, the Fern Hall partners have certain rights as

described in the Limited Partnership Agreement (the “LPA”). The Investor Limited Partner has

the right to force a sale of the Project “at any time” (the “Forced Sale Right”). LPA, Section

6.4J. Exercise of the Forced Sale Right leads to dissolution of the Partnership and requires

distribution of Partnership assets in accordance with any positive balance in the Limited



                                                 2
       Case 1:19-cv-11181-DPW
         Case 1:18-cv-12486-DPWDocument 57-1
                                 Document 15 Filed
                                             Filed 07/13/20
                                                   12/20/18 Page
                                                            Page 22
                                                                 3 ofof682



Partners’ capital accounts. LPA, Article III.A and Section 10.2A (the “Liquidation Provision”).

The Investor Limited Partner’s capital account in this case has a positive balance.

       7.      In addition, the General Partner has the right to buy out the Limited Partners’

interests in the Partnership for one year following the end of the Compliance Period. LPA,

Section 6.13 (the “Option”). The Option may be exercised only on written notice which must

include an appraisal of the fair market value of the Investor Limited Partner’s interest in the

Partnership. Id., Sections 6.13C(ii)(2); 6.13D.

       8.      For the purposes of determining the fair market value of the Limited Partners’

interests, the appraiser is directed to consider the value of the assets of the Partnership. The

appraiser must also “give due consideration to all other relevant factors” relating to the value of

those interests including the Investor Limited Partner’s ability to require liquidation. Id., Section

6.13E(iv).

       9.      The Forced Sale Right and the Option are simultaneous rights. Therefore, in

determining the fair market value of the Investor Limited Partner’s interest for the purposes of

the General Partner’s exercise of the Option, the appraiser must give due consideration to the

Investor Limited Partner’s ability to force a sale which would lead to liquidation and distribution

of Partnership assets in accordance with the positive balances in the capital accounts.

       10.     In anticipation of the end of the Compliance Period, the attorney for the managing

member of the General Partner contacted me, informing me that her client, Bradley Queener,

wanted to discuss a potential buy-out by the General Partner of the Limited Partners’ interests.

The discussion involved Mr. Queener’s right at the end of the compliance period to purchase the

Limited Partners’ interests; his desire to start the process early; and to proceed in a less formal




                                                  3
       Case 1:19-cv-11181-DPW
         Case 1:18-cv-12486-DPWDocument 57-1
                                 Document 15 Filed
                                             Filed 07/13/20
                                                   12/20/18 Page
                                                            Page 23
                                                                 4 ofof682



manner in order to limit costs. I informed Mr. Queener’s counsel that BFIM could accommodate

the request and that I would reach out to him directly.

        11.     During the initial conversation with Mr. Queener, he indicated that he intended to

exercise the General Partner’s Option upon expiration of the Compliance Period. However, in

the course of our discussions regarding the Option price, it became apparent that we had a

significant disagreement with respect to interpretation of the LPA regarding whether the Limited

Partners’ capital accounts have to be taken into account in determining the fair market value of

their partnership interests.

        12.     I maintained that any valuation of the Investor Limited Partner’s interest must

consider its positive capital account as required by the Liquidation Provision.

        13.     Mr. Queener, on the other hand, claimed that the fair market value of the Investor

Limited Partner’s interest should be determined as if a “Capital Transaction” prior to dissolution

had occurred with proceeds distributed according to Section 10.1B of the LPA (the “Waterfall

Provision”). The Waterfall Provision makes no reference to the Investor Limited Partner’s

capital accounts. Instead, it distributes 90% of the available proceeds from the transaction to the

General Partner but only 10% of the proceeds to the Investor Limited Partner. Mr. Queener

insisted that the fair market value of the Investor Limited Partner’s interest would not reflect the

balance in its capital account. Mr. Queener indicated he would discuss BFIM’s conclusion with

his attorneys, Attorneys Scogin and Davenport, and determine next steps.

        14.     In an email dated October 3, 2018, Mr. Queener forwarded an email from his

attorney, in which his attorney maintained that the value of the Investor Limited Partner’s

interest would be calculated based on the Waterfall, not the Liquidation Provision. The attorney

recommended that “if you are unable to reach an agreement on a purchase price with [BFIM],



                                                  4
       Case 1:19-cv-11181-DPW
         Case 1:18-cv-12486-DPWDocument 57-1
                                 Document 15 Filed
                                             Filed 07/13/20
                                                   12/20/18 Page
                                                            Page 24
                                                                 5 ofof682



next step will be to bring in Davenport to proceed to enforce your rights under the [LPA]”. We

were aware that Attorney Davenport, who represents the General Partner in this action, was a

litigator who had represented associates of Mr. Queener in the past and that this indicated Mr.

Queener was considering filing suit on this matter regarding his rights under the LPA.

       15.     I responded with an email on October 19, 2018 in which I indicated an interest in

attempting to resolve the matter but reiterated BFIM’s position that calculation of the fair market

value of the Investor Limited Partner’s interest must take into account its positive capital

account.

       16.     Mr. Queener responded on October 24, 2018 and forwarded another email from

his attorney again disputing the Limited Partners’ interpretation of the LPA. The attorney

recommended that Mr. Queener “take legal action to seek an interpretation of the [LPA]” if he

could not reach an agreement with the Limited Partners on a purchase price by November 15,

2018 or thereabouts. In addition, she asked Mr. Queener to provide:

       some days/times you are available next week and I will set up a call with
       Davenport to update him on status. Given the short time frame, I think we need to
       loop him back in now in case you are unable to reach an agreement on price.

We understood the attorney’s request to set up a call and the reference to a “short time frame” as

a clear sign that the General Partner intended to file suit regarding interpretation of the LPA if

the matter could not be resolved to Mr. Queener’s satisfaction. Our email exchange is attached

to this Affidavit as Exhibit A.

       17.     In a subsequent telephone call and my last communication with Mr. Queener on

November 6, 2018, he unequivocally rejected the Limited Partners’ interpretation of the LPA.

He stated that there was nothing more to discuss, that the Limited Partners had no chance of

winning on this issue and that when the General Partner prevailed, he would gladly accept a



                                                  5
      Case 1:19-cv-11181-DPW
        Case 1:18-cv-12486-DPWDocument 57-1
                                Document 15 Filed
                                            Filed 07/13/20
                                                  12/20/18 Page
                                                           Page 25
                                                                6 ofof682



check from BFIM for his attorney’s fees. Mr. Queener also said he would consult with his

attorneys, including Attorney Davenport, regarding next steps. He made it clear that paying the

Investor Limited Partner anything close to the value of its capital account was not a

consideration under his interpretation of the LPA.

       18.     Given the intractable nature of the interpretive dispute with respect to determining

the fair market value of the Investor Limited Partner’s interest under the LPA and the General

Partner’s statement that there was nothing more to discuss and the explicit threat to pursue

litigation, the Limited Partners filed suit in Massachusetts state court as provided under the LPA

seeking a declaration of the parties’ rights under the LPA. LPA, Section 13.7D.

       19.     In light of the parties’ dispute as to whether the Option price should reflect the

Investor Limited Partner’s positive capital account, the Limited Partners intend to exercise their

Forced Sale Right immediately after the end of the Compliance Period in order to ensure that

they receive the value of those accounts.

       Signed this 20th day of December under the penalties of perjury.



                                              /s/ Stephen Rogers__
                                              STEPHEN ROGERS


                                CERTIFICATE OF SERVICE

       I, Karen E. Friedman, hereby certify that this document filed through the CM/ECF
system be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) on December 20, 2018.


                                              /s/ Karen E. Friedman
                                              Karen E. Friedman (BBO #548943)




                                                 6
Case
 Case1:19-cv-11181-DPW
      1:18-cv-12486-DPW Document
                         Document57-1
                                  15-1 Filed
                                        Filed07/13/20
                                              12/20/18 Page
                                                        Page26 of 6
                                                             1 of 82
Case
 Case1:19-cv-11181-DPW
      1:18-cv-12486-DPW Document
                         Document57-1
                                  15-1 Filed
                                        Filed07/13/20
                                              12/20/18 Page
                                                        Page27 of 6
                                                             2 of 82
Case
 Case1:19-cv-11181-DPW
      1:18-cv-12486-DPW Document
                         Document57-1
                                  15-1 Filed
                                        Filed07/13/20
                                              12/20/18 Page
                                                        Page28 of 6
                                                             3 of 82
Case
 Case1:19-cv-11181-DPW
      1:18-cv-12486-DPW Document
                         Document57-1
                                  15-1 Filed
                                        Filed07/13/20
                                              12/20/18 Page
                                                        Page29 of 6
                                                             4 of 82
Case
 Case1:19-cv-11181-DPW
      1:18-cv-12486-DPW Document
                         Document57-1
                                  15-1 Filed
                                        Filed07/13/20
                                              12/20/18 Page
                                                        Page30 of 6
                                                             5 of 82
Case
 Case1:19-cv-11181-DPW
      1:18-cv-12486-DPW Document
                         Document57-1
                                  15-1 Filed
                                        Filed07/13/20
                                              12/20/18 Page
                                                        Page31 of 6
                                                             6 of 82
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 32 of 82




                                                         Exhibit E
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 33 of 82


                                                               Page 1
                                          Volume I
                                          Pages 1 to 161
                                          Exhibits 30 to 47

                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

     - - - - - - - - - - - - - - - - -x
                                      :
      BRADLEY-FERN HALL I, LLC,       :
                   Plaintiff,         :
                                      :
              vs.                     :          C.A. No.
                                      :          1:19-cv-11181-DPW
      MMA FERN HALL CROSSING LLC,     :
      and BFIM SPECIAL LIMITED        :
      PARTNER, INC.,                  :
                   Defendants.        :
                                      :
     - - - - - - - - - - - - - - - - -x

              DEPOSITION OF MMA FERN HALL CROSSING LLC,
     THROUGH ITS DESIGNEE STEPHEN ROGERS, AND STEPHEN
     ROGERS INDIVIDUALLY, a witness called by counsel for
     the Plaintiff, taken pursuant to the Federal Rules
     of Civil Procedure, before Ken A. DiFraia,
     Registered Professional Reporter and Notary Public
     in and for the Commonwealth of Massachusetts, at the
     Offices of Burns & Levinson LLP, 125 High Street,
     Boston, Massachusetts, on Friday, March 13, 2020,
     commencing at 9:30 a.m.

     PRESENT:

          Winthrop & Weinstine, P.A.
               (by David A. Davenport, Esq.)
               225 South 6th Street, Suite 3500,
               Minneapolis, MN 55402,
               ddavenport@winthrop.com
               612.604.6716
               for the Plaintiff.



     (Continued on Next Page)
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 34 of 82

                                                  Page 5                                                           Page 6
 1           E X H I B I T S, Continued                          1             PROCEEDINGS
 2   NO.            DESCRIPTION              PAGE                2        MS. FRIEDMAN: The same stipulations that
 3   Exhibit 43 Copy of spreadsheet analysis    134
             labeled "Capital Transactions                       3   we have agreed to?
 4           Committee Presentation," for                        4        MR. DAVENPORT: Yes, the same stipulations.
             Fund ITC 32, Bates                                  5               STEPHEN ROGERS
 5           Nos. BFIM005181-005187
 6   Exhibit 44 Copy of Buyout Notice          152               6   a witness called for examination by counsel for the
             concerning Laurel Oaks from                         7   Plaintiff, having been satisfactorily identified by
 7           Douglas Company
 8   Exhibit 45 Copy of Buyout Notice          153               8   the production of his driver's license and being
             concerning Magnolia Place                           9   first duly sworn by the Notary Public, was examined
 9           Apartments LP from Douglas                         10   and testified as follows:
             Company
10                                                              11              DIRECT EXAMINATION
     Exhibit 46 Copy of Buyout Notice       154                 12     BY MR. DAVENPORT:
11           concerning Wellington Senior                       13     Q. Sir, could you state your name for the
             Apartments from Douglas Company
12                                                              14   record.
     Exhibit 47 Copy of email exchange between            154   15     A. Stephen Rogers.
13           Stephen Rogers and Drew
             Schaumber regarding Oaks of                        16     Q. And what is your address?
14           Wellington                                         17     A. 45 Ivy Road in Weymouth, Mass.
15                                                              18     Q. Where do you work?
16                      ****
17                                                              19     A. Boston Financial Investment Management.
18                                                              20     Q. Have you ever been deposed before?
19
                                                                21     A. I have not.
20
21                                                              22     Q. You were here throughout the deposition
22                                                              23   yesterday, right?
23
24                                                              24     A. Correct.


                                                  Page 7                                                           Page 8
 1     Q. So it generally works the same way. I will             1      A.   No.
 2   be asking you a series of questions throughout the          2      Q.   Do you go by Steve or Stephen, or both?
 3   day. If you answer, we will assume that you                 3      A.   Steve is fine.
 4   understood the question when you answered it; is            4      Q.   I will try to call you "Mr. Rogers."
 5   that fair?                                                  5      A.   Some folks call me "Captain America."
 6     A. That's fair.                                           6          (Discussion off the record)
 7     Q. And you probably know this. Oftentimes                 7      Q. How long have you been employed at Boston
 8   when I ask a question, I may be looking out the             8   Financial Investment Management?
 9   window, looking down or taking notes and not looking        9      A. Just over 15 years.
10   at you. I don't mean any disrespect, okay?                 10      Q. What is your title?
11     A. Sure.                                                 11      A. First vice president.
12     Q. If you need to take a break, let me know.             12      Q. Just vice president, or is it affiliated
13   We will try to get to a natural stopping point and         13   with a department?
14   let you do that.                                           14      A. Yes. So I work in the capital transactions
15         What did you do to prepare for the                   15   group as a dispositions specialist.
16   deposition today?                                          16      Q. When you say "first vice president," was
17     A. I met with counsel. Then, among things, I             17   that the first title you held at Boston Financial,
18   reviewed a series of documents. I reviewed the             18   or is that your current title?
19   Partnership Agreement, the Investment Committee            19      A. Current title.
20   package from the original investment, and then I           20      Q. So vice president, and you work in the
21   refamiliarized myself with the buyout option and           21   capital transactions group as a what?
22   subsequent materials.                                      22      A. Dispositions specialist.
23     Q. Are there any other documents you recall              23      Q. How long have you held that position?
24   reviewing?                                                 24      A. I've been in that department for five years.



                                                                                          2 (Pages 5 to 8)
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 35 of 82

                                             Page 9                                                         Page 10
 1     Q. Prior to that, what was your role at Boston       1   section of the department specific to guaranteed
 2   Financial Investment Management?                       2   funds. So the properties that I would look at were
 3     A. I was a fund manager.                             3   earmarked for guaranteed funds.
 4     Q. How long were you a fund manager?                 4      Q. What is a guaranteed fund?
 5     A. The same, five years.                             5      A. So it's very similar to the fund structure
 6     Q. Prior to that, what was your role at Boston       6   that we were talking about yesterday as it relates
 7   Financial?                                             7   to ITC 32, but then we would guarantee the return or
 8     A. I was in the production department or             8   guarantee the yield to the investor.
 9   syndication department. Investor relations.            9      Q. So similar structure to a LIHTC investment
10     Q. How long were you in that role?                  10   fund but different investments?
11     A. That was five years as well.                     11      A. Well, same investment, same project
12     Q. So you've been in the capital transactions       12   partnership type investments, but for one reason or
13   group about five years?                               13   another they may have been better suited for a
14     A. Correct.                                         14   guaranteed fund, so they were placed in a guaranteed
15     Q. So is it time to move to a different group       15   fund as opposed to an unguaranteed multi-investor
16   now? You do it every five years?                      16   ITC 32 fund.
17         Talk to me about the production department,     17      Q. So ITC 32 is not a guaranteed fund,
18   syndication, investor relations. What generally       18   correct?
19   does that involve?                                    19      A. Correct.
20     A. So that involves -- the side of the              20      Q. Prior to working at Boston Financial
21   department I worked on involves identifying           21   Investment Management, where were you employed?
22   investors for these investments and then compiling    22      A. A group called KBS Realty Advisors.
23   properties or investments sufficient for a            23      Q. Is that here in the Boston area?
24   particular fund. So I worked in a department or       24      A. It was. It's no longer. It was a Newport


                                            Page 11                                                         Page 12
 1   Beach, California based company with an office in      1     A. Correct.
 2   Boston. That Boston office is no longer here.          2     Q. And then when Boston Financial acquired the
 3      Q. Did it somehow become affiliated with            3   assets of MMA Financial, you then became an employee
 4   Boston Financial Investment Management?                4   of Boston Financial; is that right?
 5      A. No.                                              5     A. Correct.
 6      Q. Did it shut down?                                6     Q. So roughly 2009? I think you said 2009,
 7      A. No. It was a conventional real estate            7   right?
 8   group. It worked on completely different investment    8     A. Yes.
 9   types. I just max-ed out. I was beyond my              9     Q. Okay. Got it. When Fund 32 was being
10   five-year period, so...                               10   formed, were you involved?
11      Q. So you basically left your employment there     11     A. No.
12   to join Boston Financial?                             12     Q. Were you involved in any of the syndication
13      A. Yes.                                            13   relating to Fund 32?
14      Q. You never worked for MMA Financial; is that     14     A. I was not.
15   right?                                                15     Q. Fund 32, was it fully capitalized by the
16      A. No. I did work for MMA Financial because        16   time you had any involvement with it?
17   Boston Financial purchased the investments of MMA     17        MS. FRIEDMAN: Objection.
18   Financial back in 2009. I started my employment       18     A. So I don't have direct involvement in
19   with its predecessor, MMA Financial, in 2005.         19   ITC 32. I have involvement in the project
20      Q. So BFIM acquired MMA Financial in 2009?         20   partnerships that ITC 32 is invested in.
21      A. BFIM acquired the assets of MMA Financial       21     Q. When did that involvement with those
22   in 2009, correct.                                     22   project partnerships in Fund 32 begin?
23      Q. So in 2005 roughly, is that when you            23     A. So in my role in capital transactions, from
24   started working at MMA Financial?                     24   memory, I'm going to say that Fern Hall is likely



                                                                                  3 (Pages 9 to 12)
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 36 of 82

                                            Page 13                                                            Page 14
 1   the first investment in ITC 32 that I've been           1      A. Correct.
 2   involved in.                                            2      Q. And at or about that time, that's when you
 3      Q. Got it. So you were a fund manager. Did           3   first had involvement with Fern Hall?
 4   you manage Fund 32?                                     4      A. No.
 5      A. I did not.                                        5      Q. When did you first have involvement with
 6      Q. What did you do as a fund manager?                6   Fern Hall?
 7      A. So as a fund manager, my primary                  7      A. Probably in the 2017, 2018 range.
 8   responsibility was providing reports to investors,      8      Q. So a couple of years or so after you began
 9   essentially basically managing the benefits of the      9   working in the capital transactions group?
10   fund, then communicating fund performance to the       10      A. Yes.
11   investors.                                             11      Q. Is that because you were assigned to work
12      Q. And fund benefits include tax credits?           12   on Fund 32 related transactions for project
13      A. Correct.                                         13   partnerships that are nearing Year 15?
14      Q. Allocation of losses?                            14      A. Not exactly.
15      A. Yes.                                             15      Q. How was it that you came to have
16      Q. And to the extent there's cash being             16   involvement with Fern Hall?
17   distributed, is that also one of the benefits of the   17      A. So properties are assigned to a
18   fund?                                                  18   dispositions specialist by the department manager.
19      A. Yes.                                             19      Q. So it's not the case that you are
20      Q. So understanding that you didn't manage          20   responsible for all of the properties within
21   Fund 32, did you manage funds like it?                 21   Fund 32?
22      A. Yes.                                             22      A. Correct.
23      Q. So you began working in the capital              23      Q. Who was it that assigned you the
24   transactions group around 2015; is that right?         24   responsibility to work on matters related to Fern


                                            Page 15                                                            Page 16
 1   Hall?                                                   1     A. Yes.
 2      A. That would be Jeff Rahn.                          2     Q. So the capital transactions group has three
 3      Q. What is his title, do you know?                   3   departments: The dispositions department, the
 4      A. He's an executive vice president. I'm not         4   workout department, and the legal group department?
 5   sure what his business title is specifically. As it     5     A. Correct.
 6   relates to my dispositions specialist, I don't know     6     Q. What, if you know, is the general function
 7   what his title is.                                      7   of the workout group?
 8      Q. Sorry, I didn't get it down. You said             8     A. So, the workout folks, they are assigned to
 9   properties are assigned by who? I know it was Jeff      9   properties as they are identified as problematic.
10   that did it, but is there a title? Fund manager?       10     Q. Underperforming assets perhaps?
11      A. Department manager.                              11     A. Correct. That would be one example.
12      Q. Department manager. Thank you. Do you            12     Q. Do you know if there's some sort of policy
13   know what department Mr. Rahn manages?                 13   by which properties are assigned to dispositions
14      A. The dispositions department within capital       14   specialists like yourself by the department manager?
15   transactions.                                          15     A. I am not aware of a policy.
16      Q. How many other departments are there within      16     Q. When you are assigned a property, is it
17   the capital transactions group?                        17   typically close to the end of the 15-year compliance
18      A. How many others? Two.                            18   period?
19      Q. What are they?                                   19     A. No. It's usually -- it could be as early
20      A. There's a workout group. Then there's the        20   as five years before.
21   legal.                                                 21     Q. Do you typically get assigned to a property
22      Q. The what?                                        22   after the end of the 10-year credit period?
23      A. Legal group.                                     23     A. That happens.
24      Q. Legal?                                           24     Q. Do you get assigned to work on properties



                                                                                4 (Pages 13 to 16)
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 37 of 82

                                             Page 17                                                    Page 18
 1   prior to the end of the 10-year credit period?          1      A. At times.
 2      A. Can I qualify that answer?                        2      Q. Is it generally the case that limited
 3      Q. Sure.                                             3   partners prefer not to withdraw prior to the end of
 4      A. Not normally, but currently it's happening.       4   the compliance period?
 5   And I say that because recent in transactions           5      A. Can you repeat the question.
 6   general partners are inserting put options in           6      Q. Is it generally the case that limited
 7   Year 11, so there are times I would be assigned to a    7   partners prefer not to withdraw prior to the end of
 8   property prior to Year 10 in preparation of that        8   the compliance period?
 9   option.                                                 9          MS. FRIEDMAN: Objection.
10      Q. So with respect to fund project                  10      A. I don't think that's a preference any longer.
11   partnerships like the vintage of Fern Hall where       11      Q. Was it once a preference?
12   there's no put option, would it generally be the       12      A. I don't know if it was a preference. It
13   case that you are assigned to work on those after      13   wasn't a practice as it is today.
14   the end of the 10-year credit period?                  14      Q. Understanding that distinction you just
15      A. Yes.                                             15   made as far as a change in practice, how long ago
16      Q. What is the general role of the                  16   did that change?
17   dispositions group?                                    17      A. So I'm going to say about, say, 2016, 2017
18      A. So the role is to manage and execute a           18   is the time frame where we started exiting
19   limited partner's withdrawal from a local              19   partnerships prior to the end of Year 15 and
20   partnership, from a project partnership.               20   investors became comfortable with that.
21      Q. Is it generally the case that in that role       21      Q. How many dispositions on average do you
22   limited partners desire their withdrawal from a        22   think you execute in a given year? Let's use 2019
23   partnership in Year 16?                                23   as an example.
24         MS. FRIEDMAN: Objection.                         24      A. Okay. 12 to 15.


                                             Page 19                                                    Page 20
 1      Q. Is that roughly the same estimate you would       1   credits. They receive those tax credits over a
 2   give for 2018?                                          2   period of ten years. So if they were to withdraw
 3      A. Yes.                                              3   from a partnership before Year 15, they are at risk
 4      Q. If you execute a limited partner withdrawal       4   of recapture, and nobody wants to receive that
 5   from a project partnership prior to the end of the      5   notice from the IRS.
 6   compliance period, are there certain protections        6      Q. And after the end of the compliance period,
 7   that you would like to have in place for the limited    7   is that risk of recapture gone?
 8   partner?                                                8      A. Yes.
 9      A. Yes.                                              9      Q. What do you understand recapture to be?
10      Q. What are they?                                   10      A. I understand recapture to be a penalty, if
11      A. We require a post transfer compliance            11   you will, an investor essentially refunding the
12   guarantee.                                             12   Government the tax credits that they received if
13      Q. What is that?                                    13   their project falls out of compliance.
14      A. So we are requiring, or we require, a            14      Q. And if the project falls out of compliance
15   guarantee against the recapture of credits.            15   after the end of the 15-year compliance period, is
16      Q. Anything else other than requiring that          16   it your understanding then that the IRS would not be
17   post transfer compliance guarantee?                    17   able to come in and effect a recapture?
18      A. No.                                              18      A. It's my understanding that there is a
19      Q. Is that essentially a guarantee that             19   three-year audit window, if you will.
20   protects the limited partner in the event of a         20      Q. What is that?
21   recapture?                                             21      A. So the IRS has an ability to examine the
22      A. Yes.                                             22   books and records within the past three years, and
23      Q. Why would that be important?                     23   if they were to audit the property's books and
24      A. Because the investors purchased tax              24   determined that that that property was out of



                                                                              5 (Pages 17 to 20)
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 38 of 82

                                             Page 53                                                    Page 54
 1   that.                                                   1   you see that?
 2      Q. And that ultimately results in the sale of        2      A. I do.
 3   the property?                                           3      Q. Can you read what that says?
 4      A. Yes.                                              4      A. It says, "Net residual proceeds to fund
 5      Q. And a disposition is either a fee simple          5   from fund management residual proceeds analysis,"
 6   sale of the project or a sale of the limited partner    6   and in the parenthesis it says, "performed," and
 7   interests in the partnership, correct?                  7   does that say 6? Is it dash 06? I don't know. I
 8      A. Yes.                                              8   can't tell.
 9      Q. So one of those events back in 2009 was           9      Q. Is it 605?
10   projected to occur two years after what the            10      A. I don't know.
11   compliance period was identified here?                 11      Q. It's hard to tell?
12      A. Correct.                                         12      A. It is hard to tell.
13      Q. And then the net projected residual              13      Q. Is it fair to say that the footnote is
14   proceeds to the fund, that would be what was           14   referencing some residual proceeds analysis that was
15   projected at that time to follow whatever the          15   performed that identified zero dollars of net
16   disposition might be, correct?                         16   projected residual proceeds?
17      A. Correct.                                         17          MS. FRIEDMAN: Objection.
18      Q. Whether it was a sale of the project or a        18      A. Yes.
19   transfer of the limited partner interest in the        19      Q. On the next page, you will see more
20   partnership, the net projected residual proceeds to    20   information relating to Fern Hall?
21   the fund was zero dollars, right?                      21      A. Uh-huh.
22      A. Correct.                                         22      Q. There's a column Cumulative Received, do
23      Q. And there's a Footnote No. 3 associated          23   you see that?
24   with net projected residual proceeds to the fund, do   24      A. I see it, yes.


                                             Page 55                                                    Page 56
 1      Q. Do you know what that is intended to reflect?     1      A. Capital transaction has the ability to
 2      A. It's intended to reflect the cash                 2   override the residual projection as well.
 3   distributions received by that property through --      3      Q. And there's nothing identified in the line
 4   it appears to be through the end of 2008.               4   item associated with that column for Fern Hall; is
 5      Q. And there's a Footnote No. 4 on the               5   that right?
 6   preceding page that we just looked at. Do you know      6      A. That's correct. Recognizing that we are
 7   what that says?                                         7   three years into the deal and far away from end of
 8      A. I can't make out the second word. So              8   compliance, yes.
 9   "Residual" something "fund management override?         9      Q. So this payment deals with disposition
10   Denotes properties which for the standard residual     10   residual proceeds.
11   analysis calculation was adjusted by fund              11          The next page, 5885 in
12   management."                                           12   Exhibit 30, is the distribution projections?
13      Q. Do you know what that is referring to?           13      A. Yes.
14      A. It's referring to an ability of the fund         14      Q. The next page, 5886, is the Legal/
15   manager to override the residual projection coming     15   Consulting Projections?
16   from Prism.                                            16      A. Yes.
17      Q. Then at the top there, we talked about the       17      Q. Do you know what -- what is this?
18   net projected residual proceeds. Then there's the      18      A. Sure. It's a category or line item, if you
19   "Disposition projection per CTT or residual?" Do       19   will, that tracks actual amounts paid for legal/
20   you see that?                                          20   consulting and then provides a projection for future
21      A. I do.                                            21   legal and consulting projections. Consulting would
22      Q. Do you know what that relates to?                22   be if we were to order a valuation on a particular
23      A. Yes.                                             23   property.
24      Q. What?                                            24      Q. Would it then be allocated equally across


                                                                            14 (Pages 53 to 56)
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 39 of 82

                                             Page 73                                                       Page 74
 1      A. Yes, it is.                                       1   ratings for where the proceeds are coming from. I
 2      Q. We can go back and look at this spreadsheet       2   have given you three. PNSP, TCB, WF, and then the
 3   (indicating). It's similar to the one we just           3   final one would be CTT. That would be an override
 4   looked at, but it's just for a different year,          4   by a capital transactions dispositions person.
 5   right, prepared roughly a year later?                   5     Q. So this spreadsheet is projecting a
 6      A. It does have similar information on it, yes.      6   potential disposition of the project, the Fern Hall
 7      Q. So Page 8921 shows proceeds to fund source,       7   project, in 2020, correct?
 8   right?                                                  8     A. That's correct.
 9      A. Yes.                                              9     Q. And it's projecting if these circumstances
10      Q. And for Fern Hall on the next page, it           10   occur at that time, the projected positive capital
11   says, "PNSP," right?                                   11   account of the limited partner would be $747,970,
12      A. It does.                                         12   right?
13      Q. Is that essentially a link that you click        13     A. That's right.
14   on, PNSP, and it takes you to another screen?          14     Q. And then it's projecting if the disposition
15      A. No. So similar to the ratings we talked          15   occurred in 2020, the potential net sales proceeds
16   about briefly for Properties A through D, so Prism     16   would be $267,873, correct?
17   has this sort of, for lack of a better term, rating    17     A. That's correct.
18   system, and it does a calculation or a lookup, if      18     Q. And it is also projecting if that were to
19   you will, of various amounts in various columns,       19   occur, proceeds to the fund via the Fern Hall
20   measures those amounts against one another and         20   Partnership Agreement would result in $25,777 in
21   determines what the source of proceeds to the fund     21   proceeds to the fund, right?
22   is going to be. That source would be either PNSP,      22        MS. FRIEDMAN: Objection.
23   as you see here, tax capital balance, or TCB, and      23     A. Could you rephrase that.
24   then the waterfall, WF. So essentially there's four    24     Q. Sure. We are looking at Proceeds to Fund


                                             Page 75                                                       Page 76
 1   via Waterfall, right?                                   1      A. That's correct.
 2       A. I see that, yes.                                 2      Q. And that waterfall is 10.1B of the Fern
 3       Q. So if there is a disposition in 2020, based      3   Hall Partnership Agreement, correct?
 4   on the circumstances modeled here, the proceeds to      4      A. That is correct.
 5   the fund via the waterfall would be 25,777, correct?    5      Q. This calculates that the proceeds available
 6          MS. FRIEDMAN: Objection.                         6   from a sale would be 267,873, which is also short of
 7       A. The calculated amount in Prism of the            7   the capital account projected at that time, correct?
 8   waterfall value is 25,777, but that is not what is      8      A. That's correct.
 9   projected to come up from this property.                9      Q. Very similarly to the circumstances
10       Q. Understood, but in terms of what would be       10   projected in Exhibit 32?
11   coming the waterfall, it's $25,000?                    11      A. That's right.
12          MS. FRIEDMAN: Objection.                        12      Q. And then the projected net -- sorry. The
13       A. Correct.                                        13   potential net sales proceeds to the fund that is
14       Q. And that is referencing the waterfall in        14   modeled is 267,873, right?
15   the Fern Hall Apartment -- the Fern Hall Partnership   15      A. Correct.
16   Agreement, right?                                      16      Q. And that doesn't bring the capital account
17       A. That's correct.                                 17   projected balance to zero, does it?
18       Q. Similar to the exhibit we just looked at        18      A. It does not.
19   for Exhibit 32 when it said, "via the waterfall,"      19      Q. It would leave it short by almost $500,000,
20   it's referring specifically to the Fern Hall Project   20   right?
21   Partnership Agreement, right?                          21      A. That's right.
22       A. That's right.                                   22      Q. That shortage would effectively leave a
23       Q. And that waterfall that's being referred to     23   positive capital account at the fund, correct, for
24   there, I think you said that's 10 percent, right?      24   the limited partner in the project partnership, right?



                                                                             19 (Pages 73 to 76)
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 40 of 82

                                                 Page 77                                                 Page 78
 1         MS. FRIEDMAN: Objection.                          1   correct?
 2     Q. I'll restate it. If you apply the 267 to           2       A. Correct.
 3   the 747,970, that leaves a positive capital account     3       Q. And the Fern Hall Limited Partnership could
 4   for the limited partner in the Fern Hall                4   allocate that $725,000 loss to the limited partner,
 5   Partnership, correct?                                   5   correct?
 6     A. Correct.                                           6       A. Correct.
 7     Q. And then that positive capital account             7       Q. And the fund would then write that down to
 8   would be written off under these circumstances if       8   zero and receive the tax benefit, correct?
 9   they occurred, correct?                                 9       A. They would receive a tax benefit from that
10         MS. FRIEDMAN: Objection.                         10   write-off, that's correct.
11     A. The fund would receive on its K-1 from the        11       Q. Who makes the decision in preparing these
12   Fern Hall partnership a loss on sale, if you will,     12   reports to assume that the proceeds would be
13   or a taxable loss of that 500,000.                     13   267 rather than 25,000?
14     Q. Which effectively is writing it down to           14       A. So in this report dated 2014, so right now
15   zero, right?                                           15   it is simply the Prism system, if you will, that is
16         MS. FRIEDMAN: Objection.                         16   calculating those numbers. As I mentioned, because
17     A. Correct.                                          17   of -- there's a rating system, again, if you will.
18     Q. Now, it's true, isn't it, that you could          18   Prism recognizes that there's a positive capital
19   receive $25,777 rather than $267,873, right?           19   account balance compared to what is available for
20         MS. FRIEDMAN: Objection.                         20   potential net sales proceeds. It targets this as
21     A. If that was the terms of the agreement, yes.      21   potential net sales proceeds as the source, which
22     Q. And if the terms of the agreement resulted        22   means that the entire net sales proceeds will come
23   in those circumstances, the projected positive         23   to the limited partner because of that positive
24   capital account would be roughly $725,000 remaining,   24   capital account.


                                                 Page 79                                                 Page 80
 1     Q. Why, if you know, does Prism assume that           1   waterfall to determine what the source is, if any
 2   the entire net proceeds from sale would go to the       2   proceeds are coming up to the fund. So what comes
 3   limited partner rather than the proceeds via the        3   up to the fund could be -- you know, just looking
 4   waterfall?                                              4   here, it could be one of these three columns.
 5     A. Because, generally speaking, the                   5      Q. So essentially Prism is modeling "This is
 6   partnership rules are, specifically under 704B, that    6   what we think the capital account will look like in
 7   the limited partner receives its positive capital       7   the year in which we anticipate a disposition"; is
 8   account back at the end of the deal, at the end of      8   that right?
 9   the -- when the interest is disposed of.                9          MS. FRIEDMAN: Objection.
10     Q. Prism is making that determination?               10      A. Correct.
11     A. Prism is not making that determination. We        11      Q. It's also modeling, "If there happens to be
12   as a company have an understanding of how the          12   a sale of the apartment complex or the project, this
13   partnership rules are applied at the Lower Tier        13   is what we project might come to us via that sale
14   level. As a result, we have built Prism to model       14   under a dissolution of the partnership and a return
15   essentially those rules.                               15   of positive capital accounts," correct?
16     Q. Why, then, if there's a positive capital          16          MS. FRIEDMAN: Objection.
17   account would you as a company model a distribution    17      A. Under a capital transaction that results in
18   of proceeds via the waterfall if there's a positive    18   liquidation and dissolution, yes.
19   capital account?                                       19      Q. So the potential net sales proceeds column
20     A. So we calculate all of the potential              20   is reflecting a capital transaction that results in
21   sources, potential net sales proceeds, the tax         21   a dissolution of the partnership and liquidation of
22   capital balance, and the waterfall. There are          22   its assets, correct?
23   instances where a property will not have a positive    23      A. The 267 is simply the calculation of the
24   capital account, and so we look to then the            24   net sales proceeds of that project. So in a sale



                                                                            20 (Pages 77 to 80)
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 41 of 82

                                              Page 81                                                        Page 82
 1   environment, yes. In a sales event.                      1     Q. And if the loss allocation that comes to
 2      Q. So in the event of the sale of the                 2   the fund is $525,000, those losses flow through
 3   apartment complex, right?                                3   99.99 percent to the investors in the fund, the
 4      A. Correct.                                           4   limited partners in the fund, right?
 5      Q. And the proceeds to the fund via the               5     A. They do.
 6   waterfall is also modeling a sale of the apartment       6     Q. And if there is $25,000 of cash that comes
 7   complex, correct?                                        7   into the fund, the general partner will receive some
 8      A. Correct.                                           8   portion of that cash, correct?
 9      Q. So the potential net sales proceeds is --          9     A. So that cash will come into the fund, and
10   strike that.                                            10   then the fund manager will determine what happens
11         The proceeds to the fund via the waterfall        11   with that cash.
12   is the -- I already asked that question. Never mind.    12     Q. It will go to pay operating expenses
13         Under these circumstances, if they were to        13   potentially, right?
14   occur in 2020, as modeled, neither the distribution     14     A. Yes, potentially.
15   of proceeds via the waterfall or potential net sales    15     Q. It could potentially be used to pay
16   proceeds brings the capital account to zero, does it?   16   deferred asset management fees due to BFIM, correct?
17      A. It does not.                                      17     A. Could be, yes.
18      Q. And in both instances -- pick one and apply       18     Q. And if the cash coming into the fund is
19   it each time -- the capital account balance will        19   $267,000, there's more money available to pay
20   remain positive and be written off, correct?            20   operating expenses, right?
21         MS. FRIEDMAN: Objection.                          21     A. There would be more money coming into the
22      A. The fund will receive a loss in the amount        22   fund, yes.
23   of the difference, which will write the capital         23     Q. To pay operating expenses, right?
24   account to zero.                                        24     A. Yes.


                                              Page 83                                                        Page 84
 1      Q. To pay deferred asset management fees due          1   than the loss allocation, correct?
 2   to BFIM, correct?                                        2     A. To Boston Financial?
 3      A. Correct.                                           3     Q. Yes, to the general partner in the fund,
 4      Q. So the more cash that comes in, the more           4   the Boston Financial affiliate.
 5   beneficial it is to the general partner of the fund      5           MS. FRIEDMAN: Objection.
 6   when you compare it to the loss allocations that         6     A. More cash provides for more sources to pay
 7   come to the fund, correct?                               7   fund level expenses.
 8         MS. FRIEDMAN: Objection.                           8     Q. And that includes payments to Boston
 9      A. Well, it's more beneficial to the partners         9   Financial Investment Management, correct?
10   of the fund. I mean, there's nothing that says that     10     A. That may include payments to Boston
11   that cash is not going to make its way to the           11   Financial for deferred asset management fees, correct.
12   investors, depending on the dynamics of the fund.       12     Q. The Potential Net Sales Proceeds column,
13      Q. The fund manager, BFIM, will make those           13   you would agree with me that that's not identifying
14   determinations, right?                                  14   any waterfall provision within the Fern Hall
15      A. Within the parameters of the fund                 15   Partnership Agreement, right?
16   agreement, correct.                                     16     A. So are we still referring to Page 8994 to --
17      Q. But there really are no determinations to         17     Q. Yes, sir. Well, it's really 8922 with the
18   be made when it comes to the allocation of losses       18   heading Potential Net Sales Proceeds, do you see
19   because they just flow through automatically to the     19   that?
20   investor at 99.99 percent, correct?                     20     A. I do. Sure.
21         MS. FRIEDMAN: Objection.                          21     Q. That's not pulling from some waterfall in a
22      A. That's correct.                                   22   partnership agreement, is it?
23      Q. So a cash event at the Upper Tier results         23     A. It is not.
24   in a potential greater economic advantage for BFIM      24     Q. These spreadsheets, they are updated



                                                                               21 (Pages 81 to 84)
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 42 of 82

                                                      Page 89                                                     Page 90
 1      A. I do.                                                 1   Limitation Screen Status 8/21/14, Excel spreadsheet,
 2      Q. Why?                                                  2   do you see that?
 3      A. So Epicor starts with our beginning equity            3     A. I do.
 4   balance of 2,010,000 that we put into the -- that           4     Q. What is this document?
 5   the fund -- excuse me -- put into the project               5     A. It has been significantly redacted.
 6   partnership. That 2,010,000 is being reduced by             6     Q. I mean, there's essentially nothing in here
 7   cash distributions and tax losses. So the fund              7   other than the headings for something called "Jeff's
 8   stepped into this partnership, stepped into the             8   Fund Plan List." What is this?
 9   shoes of an existing -- excuse me -- exiting partner        9     A. Okay. So this is a screen within Prism
10   and received a capital account that was less than          10   titled "Disposition Limitations." So when a
11   the full amount of money that the fund put into the        11   property is assigned to a capital transactions
12   project. So we are recognizing here that there's a         12   person, it is their responsibility to read through
13   difference in those two numbers.                           13   the various documents, understand the provisions
14      Q. And that distribution is reflected on the            14   specific to the exit from the partnership and
15   last page, 4473, of roughly $430,000?                      15   identify any limitations to that ability to exit the
16      A. That's correct.                                      16   partnership. So what this report tells me right now
17      Q. Is there any significance to this                    17   is that in 2014, there were no limitations
18   discrepancy? Does it mean anything to this lawsuit?        18   identified for the Fern Hall project partnership.
19         MS. FRIEDMAN: Objection.                             19     Q. Which is why it doesn't appear here because
20      A. No.                                                  20   there would only be properties identified that had
21             (Document marked as Rogers                       21   limitations?
22             Exhibit 36 for identification)                   22         MS. FRIEDMAN: Objection.
23      Q. Exhibit 36, the Control number is BFIM9032           23     Q. Is that right?
24   and ending in 9217. The date created is 8/31/14.           24     A. That either a) they had limitations;


                                                      Page 91                                                     Page 92
 1   b) that -- not necessarily that they had imitations,        1      Q. But does he have any ownership interests in
 2   but that the limitations screen had been populated.         2   the fund?
 3         MS. FRIEDMAN: Objection. Can we go off                3         MS. FRIEDMAN: Objection.
 4   the record for just a second?                               4      Q. Any of the funds, if you know.
 5         MR. DAVENPORT: Sure.                                  5      A. It is doubtful that Ken Cutillo has
 6         (Discussion off the record)                           6   ownership interests in any of the funds that remain
 7         MR. DAVENPORT: We were just talking about             7   with Boston Financial at this time.
 8   Exhibit 36. Ms. Friedman is just going to check to          8      Q. Do you know if when he left Boston
 9   see if there was a technical error with the                 9   Financial, he took any ownership in funds with him?
10   redactions and maybe perhaps Fern Hall might be in         10         MS. FRIEDMAN: Objection.
11   this spreadsheet, or not. She will let us know.            11      A. When Orix purchased Boston Financial, prior
12     Q. Why is it called "Jeff's Fund Plan List"?             12   owners took with them funds that Orix did not
13     A. So it used to be called Jeff's Fund Plan              13   purchase for various reasons.
14   List, but now in Prism it's just referred to as the        14      Q. Are there any funds that Orix did not
15   CTT Fund Plan.                                             15   purchase that Mr. Rahn has an ownership interest in,
16     Q. Oh, is it because he was in charge of the --          16   if you know?
17     A. He was the manager.                                   17         MS. FRIEDMAN: Objection. I don't know
18     Q. Do you know, does he have any ownership               18   what the relevance of this is.
19   interest in any of the interests in this fund?             19      A. I do not know.
20     A. I'm not aware that Jeff -- if Jeff has an             20      Q. When Orix acquired Boston Financial, did it
21   ownership percentage in any of the funds.                  21   acquire this fund?
22     Q. Do you know if Ken Cutillo does?                      22      A. 32?
23     A. Ken Cutillo is no longer with Boston                  23      Q. Yes.
24   Financial.                                                 24      A. It did.



                                                                                    23 (Pages 89 to 92)
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 43 of 82

                                           Page 101                                                        Page 102
 1      A. Within Boston Financial?                          1   folder?
 2      Q. Yes, sir.                                         2      A. Typically, yes.
 3      A. Yes.                                              3      Q. Did you ever have any email communications
 4      Q. Who?                                              4   with Mr. Queener?
 5      A. So if you are referring to, like, the IT          5      A. I did.
 6   folks that I needed to help me source or search for     6      Q. How frequent was that?
 7   emails within our system; is that what you are          7      A. It would be less than five times.
 8   referring to when you say "help"?                       8      Q. Total?
 9      Q. Yes. You had some folks in IT help search         9      A. Total.
10   for electronic documents like emails and things?       10      Q. Did you ever have any email communications
11      A. Uh-huh.                                          11   with Mr. Queener relating to the value of the
12      Q. We have gone through a number of                 12   limited partner interests in Fern Hall?
13   spreadsheets and documents contained in the three      13      A. Yes.
14   different types of databases which you identified,     14      Q. Do you recall when those communications
15   Epicor, and whatnot. Are there hard copy files that    15   were?
16   you keep that relate to Fern Hall?                     16      A. So my first communication with Mr. Queener
17      A. Hard copies that I keep?                         17   was verbal, and it was in -- sorry -- it was in
18      Q. Yes.                                             18   September of 2018.
19      A. There are not. They are all electronic.          19      Q. So no emails with him before September of
20      Q. So you have an email account at Boston           20   2018?
21   Financial, right?                                      21      A. That is correct.
22      A. That's correct.                                  22      Q. What do you recall about the discussion
23      Q. And if you get an email relating to Fern         23   with Mr. Queener in September of 2018?
24   Hall, do you just drop it into a Fern Hall file        24      A. I recall it was an introductory phone


                                           Page 103                                                        Page 104
 1   conversation, two partners talking about Year 15 and    1   Mr. Queener voiced his displeasure, and then that
 2   hoping to reach an amicable negotiated settlement.      2   was basically the substance of the phone conversation.
 3      Q. Do you recall anything more about the             3     Q. When you say he voiced his displeasure, was
 4   conversation other than that description?               4   that directed toward or in response to you letting
 5      A. I do.                                             5   him know that Boston Financial valued the limited
 6      Q. What else do you recall?                          6   partners' interests based on a return of positive
 7      A. So we addressed the manner in which Boston        7   capital account?
 8   Financial values its interest and the expectation       8     A. Yes.
 9   that Mr. Queener's buyout price would need to           9     Q. Was he rude?
10   include the capital account.                           10     A. No.
11      Q. Did you direct Mr. Queener to any provision      11     Q. Was it just an amicable disagreement
12   within the Fern Hall Partnership Agreement that        12   between two people on the phone?
13   supported him needing to do that?                      13     A. Yes.
14      A. I don't recall us discussing the                 14     Q. And was it his position that he didn't
15   partnership agreement.                                 15   think it was proper to include capital accounts when
16      Q. Do you recall anything else that was             16   valuing the limited partner interests?
17   discussed during the telephone conversation with       17     A. Yes.
18   Mr. Queener?                                           18     Q. Who initiated the conversation?
19      A. No. The discussion points were essentially       19     A. As I recall, I reached out to Mr. Queener.
20   Mr. Queener hoping for a less formal buyout process    20     Q. Do you have any recollection as to anything
21   in order to save money on appraisers, and whatnot,     21   that -- why? Why did you reach out to him?
22   and negotiating a settlement. We talked about the      22     A. I received a call from his -- or from an
23   capital account, or the fact Boston Financial's        23   attorney of his, that he's associated with, Carol
24   value would need to consider the capital account.      24   Scogin. She had reached out to me and let me know



                                                                        26 (Pages 101 to 104)
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 44 of 82

                                                Page 109                                                       Page 110
 1   are identified in it is generated for purposes of       1   CohnReznick provides, correct?
 2   providing it to CohnReznick so they can do their        2      A. Correct.
 3   peer review?                                            3      Q. And Boston Financial's relationship with
 4     A. If that is what this schedule is for, then         4   Novogradak goes back at least 15 years, right?
 5   yes.                                                    5          MS. FRIEDMAN: Objection.
 6     Q. Okay. Has CohnReznick provided any opinion         6      A. I assume that to be the case.
 7   to Boston Financial relating to the Fern Hall           7          MS. FRIEDMAN: Doesn't assume.
 8   capital account?                                        8          THE WITNESS: Okay.
 9          MS. FRIEDMAN: Objection.                         9      Q. You believe that to be the case based on
10     A. No.                                               10   your experience working at Boston Financial, right?
11     Q. You know who Novogradak is, right?                11      A. That's correct.
12     A. I do.                                             12      Q. Are there any other accounting firms that
13     Q. They are similar to CohnReznick in the            13   you are aware of that Boston Financial or its
14   sense of the business and services that they provide   14   affiliates have a relationship with other than
15   as you described CohnReznick provides, correct?        15   Novogradak and CohnReznick?
16          MS. FRIEDMAN: Objection.                        16      A. I am aware that we engage Ernst & Young for
17     A. Yes.                                              17   the same services.
18     Q. Does Boston Financial receive services from       18      Q. Any others?
19   Novogradak?                                            19      A. There's at least one other. I do not know
20     A. We engage Novogradak for services, yes.           20   the name.
21     Q. When you engage Novogradak, what type of          21      Q. Have you ever heard of the group LIHTC
22   services are they engaged to provide?                  22   Advisors?
23     A. Fund level audits and fund level tax returns.     23      A. I have not.
24     Q. Similar in scope to the services that             24      Q. Has Boston Financial engaged Novogradak to


                                                Page 111                                                       Page 112
 1   provide any services relating to Fern Hall?             1     A. I do.
 2          MS. FRIEDMAN: Objection. That sounds like        2     Q. Does that mean that the information that is
 3   you are getting into -- what services are you           3   reflected in here was calculated as of 5/16/19?
 4   talking about?                                          4     A. It would include, yes, all information
 5          MR. DAVENPORT: If they provide accounting        5   available to us up through May 16, 2019.
 6   services, or any services.                              6     Q. What is the purpose of this report?
 7          MS. FRIEDMAN: As long as there are no            7     A. This report is labeled "Residual Details -
 8   privilege issues.                                       8   Fern Hall I." The purpose is to understand the
 9     A. No.                                                9   potential residual proceeds that this property, Fern
10             (Document marked as Rogers                   10   Hall I, may deliver to the fund, ITC 32.
11             Exhibit 40 for identification)               11     Q. Now, this indicates as of 5/16/19, based on
12     Q. Do you recognize Exhibit 40?                      12   the information that was available, that the
13     A. (Examines document) I do.                         13   proceeds via waterfall if there was a sale of the
14     Q. This is coming out of the Prism software          14   Fern Hall Apartment Complex would generate an amount
15   that you identified earlier in your testimony; is      15   of $83,766 to the limited partner, correct?
16   that right?                                            16     A. Calculated through the waterfall, that is
17     A. That is correct.                                  17   the correct number.
18     Q. There's an indication here that this is           18     Q. And that would be the waterfall for the
19   from the year 2018, do you see that?                   19   Fern Hall Limited Partnership Agreement found at
20     A. In the upper left-hand corner?                    20   Section 10.1B, correct?
21     Q. Yes.                                              21     A. That is correct.
22     A. Yes, I see 2018.                                  22     Q. And Section 10.1B, Waterfall from the Fern
23     Q. Then there's a calculation date under that        23   Hall Limited Partnership, is the waterfall provision
24   of 5/16/19, do you see that?                           24   that deals with distributions of capital transaction



                                                                         28 (Pages 109 to 112)
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 45 of 82

                                                 Page 113                                              Page 114
 1   proceeds, correct?                                      1   identified has been discounted by $347,761 to get to
 2      A. Correct.                                          2   the $500,000 discounted amount, correct?
 3      Q. There's a potential net sales proceeds, or        3      A. That's what is shown here, correct.
 4   PNSP, as you identified it earlier, amount of           4      Q. Is there anything in the exhibit that you
 5   $847,761, right?                                        5   are aware of that would show us why or how the
 6      A. Yes.                                              6   $347,000 discount was determined?
 7      Q. And then there's an indication in the             7      A. (Examines document) There's nothing in
 8   allocation of distributable proceeds section on         8   this exhibit.
 9   Page 1 of Exhibit 40 of a discounted amount of          9      Q. Based on Exhibit 40, the discounted amount
10   $500,000, do you see that?                             10   of $500,000, is this exhibit suggesting that that is
11      A. I do.                                            11   what Boston Financial thought the value of its
12      Q. Why is there a discounted amount?                12   interests were if applying the potential net sales
13      A. So there's a discounted amount because           13   proceeds analysis to the LP valuation?
14   there has been additional analysis done before this    14         MS. FRIEDMAN: Objection.
15   print schedule that determined that the projected      15      A. Could you rephrase the question.
16   tax capital balance shown on this page is too high     16      Q. Sure. Does this suggest to you that the
17   and that once adjusted the amount of proceeds that     17   potential net sales proceeds would result in a
18   the fund would expect to receive would be closer to    18   $500,000 purchase price for the LPs' interest?
19   500,000 as opposed to 847,761.                         19         MS. FRIEDMAN: Objection.
20      Q. So the discounted amount assumes that the        20      A. This suggests to me that there is a capital
21   847,761 was discounted by $347,761?                    21   account balance of an amount near to or greater than
22         MS. FRIEDMAN: Objection.                         22   $500,000 that would entitle the fund to $500,000 of
23      A. Could you repeat the question.                   23   the potential net sales proceeds.
24      Q. Sure. The potential net sales proceeds           24      Q. Does the spreadsheet identify the capital


                                                 Page 115                                              Page 116
 1   account anywhere?                                       1   reflected on the K-1s that come up from the project
 2         A. It does.                                       2   partnership.
 3         Q. Where?                                         3      Q. On the last page of Exhibit 40, it says
 4         A. Right below the potential net sales            4   "06/18/18" under the comment, do you see that?
 5   proceeds is the projected tax capital balance of        5      A. Under the comment?
 6   1,021,000, 1,021,266.                                   6      Q. Yes. Do you see where it says there,
 7         Q. Okay. If the potential net sales proceeds      7   "06/18/18"?
 8   of $847,000 are available, that would still produce     8      A. No.
 9   a shortfall for the positive capital account balance    9      Q. It's not the last page. Sorry. It's
10   as reflected in this sheet, right?                     10   Page 5196. It says, "Comment: 06/18/18," do you
11         A. As reflected in this sheet, correct.          11   see that?
12         Q. The difference between those two numbers      12      A. I do.
13   doesn't produce the $500,000 discounted amount, does   13      Q. The comment says, "PRIM." What is PRIM?
14   it?                                                    14      A. PRIM stands for portfolio risk and
15         A. The difference between the two numbers?       15   investment management.
16         Q. Yes.                                          16      Q. What is that?
17         A. No, it does not.                              17      A. It's a subcommittee with Boston Financial.
18         Q. Do you have any idea why the $347,000         18      Q. Are you on it?
19   discount was assumed?                                  19      A. I am not on it.
20         A. I do, yes.                                    20      Q. So that subcommittee, "PRIM residual value
21         Q. Is that because of the difference in the      21   analysis highlighted a TCB variance between Epicor
22   capital account as reflected in the K-1 in Epicor?     22   and LTK-1," do you see that?
23         A. Well, that's one of the reasons, is that      23      A. I do.
24   this Prism has a higher balance than what is           24      Q. What is TCB?



                                                                        29 (Pages 113 to 116)
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 46 of 82

                                               Page 117                                                     Page 118
 1     A. Tax capital balance.                               1      A. I do.
 2     Q. And then it says, "BFIM likely to receive          2      Q. And so the EOC is end of compliance, right?
 3   amount reflected on K-1 versus Epicor," do you see      3      A. That's right.
 4   that?                                                   4      Q. The notation you made on June 18, 2018 was
 5     A. I do.                                              5   you were going to make the adjustment necessary
 6     Q. Did you make these notations?                      6   between the difference between the capital account
 7     A. These are my notations.                            7   as reflected in the K-1 versus Epicor of $319,000,
 8     Q. Why did you make the notation that you             8   right?
 9   would be likely to receive the amounts reflected on     9      A. That's right.
10   the K-1 versus Epicor?                                 10      Q. And then that would produce a positive
11     A. The Epicor balance is too high. It's our,         11   capital account in what amount?
12   quote, unquote, outside basis. It's not reflective     12      A. It would be closer to what is reflected
13   of what our K-1 tax capital balance is at the          13   here on the K-1 ending capital balance of 646,397.
14   project level, and as a practice we don't typically    14   I'm not doing the math, but...
15   negotiate based on Epicor.                             15      Q. Understood. So there's the 646,397 K-1
16     Q. You negotiate based on the K-1?                   16   ending capital account that you had at that time,
17     A. We do.                                            17   correct?
18     Q. Tax capital balance, TCB, that is the same        18      A. That's correct.
19   thing as a capital account balance, right?             19      Q. And you were going to use that as the
20     A. Yes.                                              20   number at the end of the compliance period that you
21     Q. And then you go on to make the notation           21   would negotiate for, right? That's what you are
22   "Adjustment of ($319,180) used to display in Prism     22   referring to when you say, "EOC TCB," correct?
23   the EOC TCB that we expect to negotiate for," do you   23         MS. FRIEDMAN: Objection.
24   see that?                                              24      A. Correct, but that's not the number.


                                               Page 119                                                     Page 120
 1      Q. When you said, "Adjustment of 319,180 used        1   correct?
 2   to display in Prism the EOC TCB that we expect to       2     A. Correct.
 3   negotiate for," what number were you intending to       3     Q. On Page 5193, there's a calculation that
 4   negotiate for if it's not the 646,397?                  4   provides an assumed sale price at fair market value
 5      A. The 646,397 becomes a starting point for          5   for the Fern Hall Apartment Complex, correct?
 6   our capital account analysis. One thing that Prism      6     A. Correct.
 7   does not -- or is not able to calculate is the gain     7     Q. The value as of the date of this
 8   or loss on sale. So if you were to assume a sale        8   calculation, which was May 16, 2019, the fair market
 9   and liquidation, there would be a loss or gain event    9   value that you projected was $1,900,066.13, correct?
10   from that sale. Prism is not equipped to be able to    10     A. That's correct.
11   make that calculation, and so we make that             11         MS. FRIEDMAN: Objection.
12   calculation offline, if you will.                      12     Q. And you did that calculation based on a cap
13      Q. And that's a calculation that assumes the        13   rate of 7 1/2 percent, correct?
14   sale of the project and liquidation of the             14     A. Correct.
15   partnership, correct?                                  15     Q. You basically did an NOI analysis to come
16      A. Correct.                                         16   to that fair market value sale price for this
17      Q. And the projected disposition year was           17   calculation, correct?
18   2020, correct?                                         18     A. Correct.
19      A. That's correct.                                  19     Q. And so you calculated the fair market value
20      Q. And the purchase option year was 2019,           20   calculation for the sale price and then ran it
21   correct?                                               21   through 10.1B to come to some numbers, correct?
22      A. Correct.                                         22     A. Ran it through 10.1B...
23      Q. And that's intended to reflect the general       23         MS. FRIEDMAN: Objection.
24   partner in Fern Hall's buyout option under 6.13,       24     Q. Of the partnership agreement.



                                                                         30 (Pages 117 to 120)
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 47 of 82

                                                 Page 149                                                Page 150
 1   not applicable.                                           1       Q. So understanding the capital account
 2     Q. Right. So to close the loop on that, if              2   disagreement -- and I understand that you contend
 3   the capital accounts are determined to be not             3   there are other material errors.
 4   applicable, there really is no material error that        4       A. Okay.
 5   produces a materially different buyout price, correct?    5       Q. But once the capital account is taken out
 6         MS. FRIEDMAN: Objection.                            6   of the analysis as you prepared this, those other
 7     A. Could you rephrase the question.                     7   alleged material errors have no material impact on
 8     Q. I don't know if I can. That was so good.             8   the buyout price, do they?
 9     A. I know, but I... I still contend that                9          MS. FRIEDMAN: Objection.
10   there are other material errors. So I understand         10       A. Correct.
11   what you are asking me, but I am afraid my answer is     11          MR. DAVENPORT: Off the record.
12   going to qualify my objection to the other errors.       12          (Discussion off the record)
13   There are other errors in that appraisal.                13          (Recess at 3:09 p.m.)
14     Q. I understand that contention. When we look          14       BY MR. DAVENPORT: (3:22 p.m.)
15   at your analyses here -- and I understand you            15       Q. You understand that you are still under oath?
16   contend there are other material errors -- we know       16       A. I do.
17   the capital account issue. We talked about that ad       17       Q. You are familiar as a result of this
18   nauseam, right?                                          18   litigation with certain buyout efforts relating to
19         MS. FRIEDMAN: Objection.                           19   other project partnerships in the BFIM-related
20     A. We could speak more about the capital               20   portfolio of properties, correct?
21   account, to be honest. We've talked about the            21       A. Can you be more specific on the properties.
22   waterfall.                                               22       Q. Sure. You are aware that the general
23         MS. FRIEDMAN: Ad nauseam.                          23   partner in a property called Laurel Oaks in South
24     A. Ad nauseam.                                         24   Carolina sought to purchase the limited partners'


                                                 Page 151                                                Page 152
 1   interest in that project partnership, aren't you?         1   Fern Hall?
 2     A. Yes.                                                 2      A. Correct.
 3     Q. And you are aware that similar efforts were          3             (Document marked as Rogers
 4   sought with respect to a property called Magnolia,        4             Exhibit 44 for identification)
 5   correct?                                                  5      Q. Exhibit 44 is dated August 25, 2017, correct?
 6     A. Yes.                                                 6      A. Correct.
 7     Q. And that similar efforts were sought with            7      Q. Do you know who Douglas Company is?
 8   respect to a property called Wellington, correct?         8      A. Yes.
 9     A. Correct.                                             9      Q. Who is the Douglas Company?
10     Q. And you know that the general partner in            10      A. They are a development company, a
11   those three project partnerships sought to acquire       11   development company that we have entered into
12   the limited partners' interests, correct?                12   partnerships with.
13     A. Correct.                                            13      Q. Is it your understanding that this is the
14     Q. And you know that the general partner in            14   buyout notice that Douglas Company delivered at
15   those three deals proposed to use Phil Jones from        15   least to BFIM Special Limited Partner, Inc.?
16   Cushman & Wakefield, correct?                            16      A. (Examines document) This looks to be a
17     A. Correct.                                            17   component.
18     Q. And you are aware that the buyout notices           18      Q. It just doesn't have the appraisals
19   relating to those three deals incorporated               19   attached to it; is that right?
20   Mr. Jones' appraisals of value, correct?                 20      A. Correct.
21     A. Correct.                                            21      Q. It's addressed to BFIM Special Limited
22     Q. And are you also aware that Mr. Jones'              22   Partner, Inc., which is one of the named Defendants
23   methodology employed in those appraisals was similar     23   in this lawsuit, correct?
24   to the methodology he employed here with respect to      24      A. That's correct.



                                                                          38 (Pages 149 to 152)
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 48 of 82

                                               Page 153                                                      Page 154
 1      Q. And it's your that understanding as a             1   the Laurel Oaks project partnership -- sorry -- the
 2   result of this buyout notice, there were -- I'll        2   Magnolia project partnership?
 3   strike that.                                            3     A. To the best of my knowledge, and, again,
 4              (Document marked as Rogers                   4   recognizing that it does not have the appraisal
 5              Exhibit 45 for identification)               5   component, yes.
 6      Q. I've placed in front of you another buyout        6              (Document marked as Rogers
 7   notice from the Douglas Company that was sent to        7              Exhibit 46 for identification)
 8   Boston Financial Investment Management, Special         8     Q. Exhibit 46 is also from the Douglas
 9   Limited Partner, Inc., do you see that?                 9   Company. It is addressed to at least the BFIM
10      A. Yes.                                             10   Special Limited Partner, Inc., correct?
11      Q. This is a buyout notice in connection with       11     A. Yes.
12   the Magnolia Place Apartments LP, correct?             12     Q. You understand this is a buyout notice that
13      A. Correct.                                         13   Douglas provided to BFIM Special Limited Partner in
14      Q. And BFIM Special Limited Partner, as you         14   connection with its efforts to acquire the limited
15   understand it, is the special limited partner of       15   partner interests in Wellington Senior Apartments?
16   Magnolia Place, correct?                               16     A. Correct.
17      A. As I understand it, correct.                     17              (Document marked as Rogers
18      Q. You also understand it's the special             18              Exhibit 47 for identification)
19   limited partner in Laurel Oaks, correct?               19     Q. I'm showing you what was marked as
20      A. Correct.                                         20   Exhibit 47. Do you recognize this as an email
21      Q. Is it your understanding that this is the        21   exchange that you had relating to the Oaks of
22   buyout notice that Douglas sent to the BFIM Special    22   Wellington?
23   Limited Partner, Inc., in connection with its          23     A. Yes.
24   efforts to acquire the limited partner interests in    24     Q. The Oaks of Wellington is the same


                                               Page 155                                                      Page 156
 1   Wellington Senior Apartments that is identified in      1     A. Correct.
 2   the buyout notice in Exhibit 46, correct?               2     Q. Relative to the Oaks of Wellington project,
 3     A. Correct.                                           3   the Boston Financial Investment Management Special
 4     Q. When you were having these communications          4   Limited Partner approved Phil Jones at Cushman &
 5   with these individuals, you were doing so in your       5   Wakefield to provide an appraisal in connection with
 6   capacity as an employee of Boston Financial             6   the buyout efforts of the general partner, Douglas
 7   Investment Management, correct?                         7   Company, correct?
 8     A. Can you be more specific about individuals.        8     A. Correct.
 9     Q. Sure. There's an email --                          9     Q. And you understand that Boston Financial
10     A. Just specific to this exhibit?                    10   Investment Management, the Special Limited Partner,
11     Q. Yes, in this exhibit.                             11   also approved Mr. Jones to provide appraisals in
12     A. Oh, okay.                                         12   connection with buyout notices for Laurel Oaks and
13     Q. You were communicating with these                 13   Magnolia, correct?
14   individuals identified in the email thread as a        14     A. Correct.
15   representative of Boston Financial Investment          15     Q. I am showing you a document really quickly.
16   Management, correct?                                   16   Let's see if you can recognize the signature on
17     A. That's correct.                                   17   that.
18     Q. And you were doing this in the ordinary           18     A. (Examines document) It could be one of two.
19   course of your business, correct?                      19     Q. Whose signature do you think it is? Who
20     A. Correct.                                          20   could it be, of both people.
21     Q. You were doing it in the ordinary course of       21     A. Let's see, so 2017... It's either Mike
22   your business because, at least in part, the Douglas   22   Gladstone or Ken Cutillo.
23   Company had provided a buyout notice relating to the   23     Q. Okay. I am not going to mark that.
24   Oaks of Wellington, correct?                           24           MR. DAVENPORT: I don't have any more



                                                                          39 (Pages 153 to 156)
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 49 of 82


                                                               Page 1
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 50 of 82


                                                               Page 2
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 51 of 82


                                                               Page 3
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 52 of 82


                                                               Page 4
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 53 of 82


                                                               Page 5
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 54 of 82


                                                               Page 6
Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 55 of 82




                                                          Exhibit F
            Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 56 of 82




                                                  IN THE CIRCUIT COURT OF THE 11TH
                                                  JUDICIAL CIRCUIT, IN AND FOR
                                                  MIAMI-DADE COUNTY, FLORIDA
                                                  COMPLEX BUSINESS LITIGATION DIV.
                                                  CASE NO.: 2019-16913-CA-01 (44)
 OPA-LOCKA COMMUNITY
 DEVELOPMENT CORPORATION, INC.,
 a Florida non-profit corporation,
                  Plaintiff,
 v.
 HK ASWAN, LLC, a Massachusetts
 limited liability company, HALLKEEN
 MANAGEMENT, INC., a Massachusetts
 corporation, and ASWAN VILLAGE
 ASSOCIATES, LLC, a Florida limited
 liability company,
                  Defendants.
                                           /

  OMNIBUS ORDER ON (i) DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT,
   (ii) PLAINTIFF’S RENEWED MOTION FOR PARTIAL SUMMARY JUDGMENT,
   (iii) PLAINTIFF’S MOTION FOR JUDGMENT ON THE PLEADINGS OR, IN THE
ALTERNATIVE, PARTIAL SUMMARY JUDGMENT, AND (iv) DEFENDANT HALLKEEN
     MANAGEMENT, INC.’S MOTION FOR SUMMARY JUDGMENT ON COUNT I

            THIS MATTER came before the Court on (i) Defendants HK Aswan, LLC

 (“HK Aswan”), HallKeen Management, Inc. (“HallKeen Management”), and Aswan Village

 Associates, LLC’s (“Owner” or “AVA”) (collectively, “Defendants”) Motion for Summary

 Judgment (“Defs. Mot.”) against Plaintiff Opa-Locka Community Development Corporation

 (“OLCDC” or “Plaintiff”); (ii) OLCDC’s Renewed Motion for Partial Summary Judgment

 (“OLCDC Renewed Mot.”); (iii) OLCDC’s Motion for Judgment on the Pleadings or, in the

 Alternative, Partial Summary Judgment (“OLCDC MJP”), and (iv) Defendant HallKeen

 Management’s Motion for Summary Judgment on Count I (“HKM Mot.”) against OLCDC.

 Based upon the Court’s review of the motions, the supporting exhibits, deposition and other


 #8345731
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 57 of 82

                                                           CASE NO.: 2019-16913-CA-01 (44)


transcripts, the applicable portions of the record, argument of counsel, and being otherwise duly

advised in the premises, the Court makes the following findings:

Findings of fact

           This matter concerns an affordable housing apartment complex located in Opa-locka,

Florida, which is known as Aswan Village Apartments (“Aswan Village”), and a right of first

refusal granted thereon to OLCDC.        OLCDC is a South Florida-based 501(c)(3) nonprofit

corporation whose mission is to transform under-resourced Florida communities into desirable,

engaged neighborhoods by improving access to, among other things, affordable housing. In

2000, OLCDC joined Banc of America Community Development Corporation (“BACDC”) in

forming the Company for the purpose of acquiring, developing, and operating Aswan Village as

affordable housing, and to finance those activities through participation in the Low Income

Housing Tax Credit (“LIHTC”) program, 26 U.S.C. § 42 et seq. (“Section 42”).

           In 2003, after Aswan Village qualified for the allocation of tax credits, OLCDC and

BACDC restructured the Company to admit Banc of America Housing Fund (“BOA”), as tax

credit investor, and Aswan Development Associates, LLC (“ADA”), as the Class A Member.

Contemporaneously, OLCDC and BACDC withdrew from the Company and were admitted to

ADA, leaving BOA and ADA as the only members of the Company. The Company also entered

into a First Amended and Restated Operating Agreement, which includes several amendments

(the “Amended Operating Agreement”). In accordance with OLCDC’s mission and Section

42’s aims, BOA and ADA expressly agreed in the Amended Operating Agreement that the

Company and Aswan Village would be operated in compliance with Section 42 to “[p]rovide

quality affordable housing and combat further community deterioration.”




#8345731
                                                2
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 58 of 82

                                                                CASE NO.: 2019-16913-CA-01 (44)


           Consistent with that mission, in connection with this Amended Operating Agreement,

OLCDC bargained for, and the Company agreed to, a Right of First Refusal Agreement under

Section 42 (the “ROFR”). It provides, in relevant part:

           Right of First Refusal. After the end of the Compliance Period, the Company will
           not sell the Project or any portion thereof to any Person without first offering the
           Project for a period of forty-five (45) days to Purchaser (if it then qualifies as an
           organization described in Section 42(h)(5)(c) of the Code) (the “Buyout”), at a
           price (the “Buyout Price”) [set forth in Section 42(i)(7) of the Code]; provided,
           however, that such right of first refusal shall be conditioned upon an agreement by
           Purchaser to maintain the Project for low-income use for at least fifteen (15) years
           after the later of the end of the Compliance Period (but in no event can such low-
           income use terminate before the end of the Extended Use Period) under Section
           42 of the Code . . . . In the event that Purchaser does not purchase the Company
           Property on the terms set forth above, then the right of first refusal granted herein
           shall lapse. ***

           HKM is a Massachusetts-based, for-profit corporation that operates collectively as an

owner and investor and manager of affordable housing. In 2014, after the Credit Period was over

and BOA had received all of its bargained-for tax credits, BOA sold its tax credit investor

position.     Specifically, HKM, through its specially created affiliate, HKA, acquired all of

BACDC’s ownership interests in ADA for between $250,000 - $400,000. As a result, HKA

became ADA’s 51% owner and the Company’s Manager. HKA then caused ADA to redeem all

of BOA’s interests in the Company, leaving ADA as the sole member of the Company and HKA

as the controlling member of ADA and the Company. OLCDC retained its 49% position in

ADA.

           HKM then caused HKA to engage HKM to act as the Company’s Management Agent.

As such, HKM manages Aswan Village’s day-to-day operations and is compensated for those

services accordingly. As the Company’s Management Agent, HKM is empowered with the

managerial powers delegated to it by HKA. When HKM caused HKA to purchase BACDC’s

interests in 2014, it sought to eliminate the ROFR, but OLCDC refused. Thus, when ADA’s


#8345731
                                                    3
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 59 of 82

                                                               CASE NO.: 2019-16913-CA-01 (44)


operating agreement was amended (the “ADA Agreement”) to allow HKA’s admission into

ADA, the parties expressly maintained OLCDC’s ROFR as a “distinct right” in their agreements.

As a compromise, the parties agreed to add Section 10 to the ADA Agreement, which the parties

refer to as the “forced sale provision.” It provides, in relevant part:

           From and after the end of the Compliance Period . . . , OLCDC shall have the
           right to direct [HKA] to cause [the Company] to put [Aswan Village] on the
           market for sale . . . . [The Company] will, in accordance with Section 14.02
           (Right of First Refusal) of the [Amended] Operating Agreement first offer the
           Project for sale to OLCDC. If, after having directed [HKA] to cause [the
           Company] to put the Project on the market for sale, OLCDC elects to exercise its
           right of first refusal, then OLCDC agrees that . . . OLCDC shall purchase all of
           the Interests owned by HKA in ADA . . . .

           Absent the invocation of this Section 10 right under the contractually agreed-upon

circumstances, Defendants recognize that, because of the ROFR, they have “no real equity” in

the Company and Aswan Village and have “no value except through operating cash flow.”

Accordingly, when Defendants consummated the aforementioned transaction to acquire BOA’s

position in the Company, they paid no more than $400,000 because OLCDC’s ROFR preserved

all of Aswan Village’s equity for OLCDC, which is precisely its intent of the ROFR and

consistent with the policy goals and objectives of Section 42 and LIHTC program in general. It is

undisputed true that Owner has not entered into a purchase and sale agreement for the sale of the

Property at any time, nor scheduled a closing to consummate a sale of the Property.

           It is important for this Court to detail how the Low Income Housing Tax Credit

(“LIHTC”) Program works. As set forth in Section 42, the LIHTC program is a federal subsidy

program specifically designed to promote the nationwide development and preservation of rental

housing that is affordable to low and moderate income households.           The LIHTC program

subsidizes low-income housing by: (1) making available to a “qualified low-income housing

project” tax credits, which provide a dollar-for-dollar income tax reduction; and (2) permitting


#8345731
                                                  4
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 60 of 82

                                                             CASE NO.: 2019-16913-CA-01 (44)


institutional investors with large, annual, and predicable income tax obligations (known as “tax

credit investors”), such as banks, to acquire these tax credits in exchange for providing capital

necessary to develop the project. Low Income Housing Tax Credit: The Role of Syndicators,

U.S. Government Accountability Office, GAO 17 285R, at 1, 4 (February 16, 2017),

https://www.gao.gov/assets/690/ 682890.pdf (hereinafter, “The Role of Syndicators”). In the

typical case, this is accomplished by the tax credit investor’s equity investment into a partnership

or similar “pass-through” tax entity—in this case, a limited liability company—created for the

purpose of developing the apartment complex. The Role of Syndicators, at 1; The Low-Income

Housing Tax Credit Program at Year 25: An Expanded Look at Its Performance, Cohn Reznick

LLP at 67 (December 2012), available at https://www. cohnreznick.com/insights/lihtc-program-

year-25-expanded-look-at-performance. In return for the infusion of capital—which is combined

with debt necessary to finance the development—the tax credit investor, which consequently

holds almost all of the equity in the entity (usually 99 percent or more), is allocated a

commensurate amount of the tax benefits flowing from operations of the apartment complex,

including the LIHTC tax credits and other tax losses and deductions. Through this framework,

Section 42 advances the deliberate policy choice to replace a typical equity investor’s

expectations of “economic cash flow or appreciation” from the apartment complex with a

comparable or better return on investment “almost solely derived from tax benefits.”

           To ensure low-income housing is not immediately converted to market-rate housing, the

LIHTC program staggers the allocation of the tax credits over a period of ten years, known as the

Credit Period. Further, to avoid recapture of the tax credits after they have been allocated, the

owner of an affordable housing must continue to comply with rent affordability restrictions for a

contemporaneously running period of fifteen years, known as the Compliance Period. Moreover,



#8345731
                                                 5
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 61 of 82

                                                               CASE NO.: 2019-16913-CA-01 (44)


for any LIHTC project allocated tax credits after 1989—as is the case here—the owner of the

project must also agree to comply with the affordability restrictions for an additional fifteen

years after the Compliance Period, known as the Extended Use Period, meaning affordability

restrictions remain in place for a total of thirty years following the apartment complex being

placed into service.

           But the LIHTC program’s aim of creating and preserving low-income housing does not

end at thirty years. Rather, the LIHTC program seeks to preserve low-income housing in

perpetuity by creating a special role for nonprofits, like OLCDC, whose missions are not to

profit from a sale of the low-income housing project, but to continue to develop and preserve the

low-income housing in perpetuity for the betterment of the public and the community in which

project is located. Specifically, the LIHTC program, which is administered locally by the

Florida Housing Finance Corporation, requires each State to set aside at least ten percent of its

allocable tax credits—the obtainment of which is highly competitive—for projects developed

and operated in conjunction with a qualified nonprofit organization, such as OLCDC.

           In addition, and as particularly relevant here, Section 42 expressly authorizes the owners

of the apartment complex to grant a “qualifying nonprofit organization” a “right of first refusal”

to facilitate the inexpensive transfer of the project “after the close of the compliance period” for a

statutorily-defined, below-market “minimum purchase price.” 26 U.S.C. § 42(i)(7)(A). In doing

so, Section 42(i)(7) creates “a safe harbor for property owners,” without which longstanding tax

law would operate to “disqualify[] them from the tax credits that are the key economic incentive

for their investment in affordable housing.” The expectation is for the properties to remain with

the nonprofit owners in perpetuity and to continue to be operated as affordable housing.




#8345731
                                                   6
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 62 of 82

                                                            CASE NO.: 2019-16913-CA-01 (44)


           In October 2018, in response to an article regarding Miami’s drinking water, HKM and

HKA unilaterally commenced discussions regarding the sale of Aswan Village, engaged brokers

to obtain broker opinions of value for Aswan Village, concluded that Aswan Village had

substantial equity, and conducted potential disposition analyses regarding Aswan Village.

(Documenting Defendants’ impression that they should “sell [their] Miami area properties

ASAP” and that, accordingly, they “should find out quickly” what they “could sell them for”).

There is no dispute that Defendants were aware of the existence of OLCDC’s “distinct” ROFR at

all relevant times. There is also no dispute that Defendants engaged in a sequence of events to

execute their “Florida recapitalization plan.” This “recapitalization plan” included the ultimate

fee simple sale of, or transfer of ownership interests in, Aswan Village and two other Florida

LIHTC properties—Park City Apartments (“Park City”) and Palmetto Park Apartments

(“Palmetto”)—to a new ownership entity.

           Before Defendants approached OLCDC regarding the possible sale of Aswan Village,

Park City and Palmetto, and before they informed OLCDC of their unilateral intentions and

actions, Defendants had already begun soliciting proposals from third parties to acquire the three

properties, including a third party known as Lincoln Avenue Capital (“LAC” or “Lincoln”). In

fact, on April 15, 2019, LAC, a trade name for an affordable housing developer that conducts

business through various entities, presented a letter of intent proposing two joint venture

transactions regarding the “Aswan Village Apartments” to Mark Hess, Vice President of

Acquisition and Development of HallKeen Management. (“LOI”). Mr. Hess had been

communicating with Lincoln’s representatives regarding Lincoln’s interest in the Property for

the purpose of presenting Lincoln’s proposal to HK Aswan and OLCDC so they, as members of




#8345731
                                                7
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 63 of 82

                                                                 CASE NO.: 2019-16913-CA-01 (44)


ADA, could consider the joint venture transactions proposed. The LOI expressly acknowledges

its preliminary, nonbinding nature. In material part, the LOI states on the first page:

                  [T]his Letter of Intent, outlining certain terms under which Lincoln
                  Avenue Capital (the ‘Buyer’) intends to negotiate a mutually
                  acceptable Purchase and Sale Agreement (‘PSA’) for the purchase
                  of the above captioned real estate . . . . This letter shall not create
                  any binding obligations on any party hereto, and completion of the
                  transaction remains subject to the successful negotiation and
                  execution of a PSA between the parties.

Id.

           The LOI proposed two alternative joint venture structures. The first structure, which

contemplated “closing directly into the tax credit partnership,” listed a sales price of

$21,000,000. Id. The second structure, which contemplated “closing into bridge partnership

prior to tax credit partnership,” listed a price of $20,370,000. Id.

           On March 6, 2019, Mark Hess updated the HKM “Investment Committee” regarding the

“proposals” “we recently solicited . . . to dilute our equity interests in the 3 Florida deals.” In

providing this update, Mr. Hess remarked: “Please see the DRAFT Roseview outline pitched

below. One nice thing about this structure is that it may appear relatively innocuous to OLCDC .

. ..” (Id.) Additionally, as reflected in a March 13, 2019 e-mail, LAC wrote to Defendants: “Per

our conversation yesterday, enclosed in this email is a LOI from Lincoln Avenue Capital for the

“HallKeen Florida assets (Park City Apartments, Aswan Village Apartments, and Palmetto Park

Apartments).”

           At this time, Defendants did not understand OLCDC to have decided to buyout HKA’s

interests under Section 10 of the ADA Operating Agreement commenting internally on March

14, 2019: “If we pick our timing and go to OLCDC with 10/10 on with 20% we may be able to

sell this [LAC] Aswan deal to Willie.” This reflected Defendants’ understanding on March 4,

2019 that “[Aswan Village] is still the trickiest because we need to meet OLCDC objectives and

#8345731
                                                    8
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 64 of 82

                                                             CASE NO.: 2019-16913-CA-01 (44)


they, so far, are resisting a sale or fixing up any portion of their interest.” The undisputed

evidence of record establishes that, on March 18, 2019, OLCDC did not request or otherwise

cause Defendants to solicit any proposals. Indeed, the undisputed evidence of record is that

Defendants had been working to not only solicit proposals to sell Aswan Village prior to this

time, but they were concurrently soliciting proposals to sell Park City and Palmetto as well.

There is no dispute that Defendants “disclose[d] having 5 proposals” to sell all three LIHTC

properties, which included Aswan Village, and declared that they would “make a final decision

on April 3 and then inform [OLCDC] of what the deal is.”

           It is undisputed that, on April 4, 2019, Defendants requested that the combined LOI for

all three properties—that Defendants had solicited on March 12 and received on March 13—“be

structured as 3 standalone offers,” acknowledging that there were “different parties with different

interests invested in each deal.” Defendants further requested that LAC confirm that it did “not

need the offers to be interdependent.” On April 8, 2019, after a self-described “productive call”

with LAC, Mark Hess informed the “Investment Committee” that it could “Expect 3 standalone

LOIs this week” and also noted that LAC had “increased” the “Park City offer by $850k to

$14.35 million.”

           On April 9, 2019, before Defendants had received the updated LOIs from LAC, Mr. Hess

instructed another individual to begin assembling various environmental due diligence

documents “[i]n preparation for accepting LOI’s on the Florida portfolio.” On April 16, 2019,

Defendants sent to OLCDC for “partner approval” an LOI from LAC that Defendants had

executed, “acknowledged and accepted” on behalf of the Company, as the proclaimed

“SELLER” of Aswan Village. In the e-mail forwarding the LOI, Defendants declared: “As you

can see from the attached LOI, we have decided to go forward with Lincoln Avenue Capital . . .



#8345731
                                                  9
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 65 of 82

                                                            CASE NO.: 2019-16913-CA-01 (44)


the pricing came in a bit better than we expected with . . . $21,000,000 for Aswan.” (Id.)

Defendants then described what “will” happen as a result of the sale to LAC.

           More specifically, Defendant “outlined the general structure of the transaction should

[OLCDC] desire to proceed . . . as stated in the LOI.” Defendant also informed Logan that any

further discussions with Lincoln were conditioned upon OLCDC agreeing to terminate, or waive,

its right of first refusal. Defendants also stated it was “anxious to keep the process moving with

LAC,” and consequently wanted OLCDC’s own “decision” as to whether it would consent to the

sale or buyout HKA. There is no dispute that, before sending the LOI to OLCDC on April 16,

2019, Defendants first returned an executed, “acknowledged and accepted” copy of the LOI to

LAC.

           Additionally, on April 16, 2019, Defendants updated one of the brokers, informing him

that Defendants “are looking for partner consent right now to move forward with a J/V

ownership/syndication on all 3 deals . . ..” On April 22, 2019, Defendants contacted one of the

unsuccessful prospective purchasers from whom Defendants had solicited a proposal. Defendant

stated Defendants “executed an LOI with a J/V partner on the 3 properties last week” and

“hope[d] to get to a [purchase and sale agreement] over the coming weeks.” (Exhibit B to

Renewed Motion) Defendants then thanked the prospective purchaser for its interest in the deals

and indicated Defendants’ “interest[] in finding a way to work with” the prospective purchaser

“in the future.” (Id.) That same day, Defendants informed LAC that due diligence documents

would be “posted tomorrow.”

           On April 29, 2019, Defendants provided LAC with a draft purchase and sale agreement

(“PSA”) for Palmetto. Defendants then stated: “Once we have a sense of your comments on the

Palmetto PSA, we can use this as a base form to quickly finalize [the Project] and Park. In the



#8345731
                                                 10
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 66 of 82

                                                            CASE NO.: 2019-16913-CA-01 (44)


meanwhile, we will start on the PSA exhibits.”       That same day, Defendants executed and

returned engagement letters to Novogradac & Company LLP (“Novogradac”) for the

preparation of “sales projections” analyses “for Park and [Aswan Village],” which Defendants

requested Novogradac “then forward . . . to our team so that we can help prepare the waterfall for

the tiers.”

           On May 5, 2019, in response to a request for an update regarding apartment staff

messaging, Defendants expressed: “Hopefully we will have Palmetto’s signed PSA by Friday

and the balance over the following week or two.”         The next day, May 6, 2019, OLCDC

conveyed to Defendants the requisite “partner approval” to the LOI, subject to the exercise of

OLCDC’s ROFR, thus providing full ADA member approval to the sale. OLCDC made it clear

that it did not intend to terminate or waive its right of first refusal. On May 7, 2019, after

OLCDC provided the requested “partner approval” to the LOI, Defendants told LAC that they

“were unable to secure our partner approvals” and “had to let the LOI lapse.” Defendants argue

that because OLCDC did not agree to terminate its preemptive right, Defendants informed

Lincoln that “partner approval” had not been obtained to proceed with the LOI. Defendants take

the position that HK Aswan and OLCDC, as the two members of ADA, failed to reach an

agreement on how to proceed regarding the joint venture transactions proposed in the LOI.

           Defendants refused to permit OLCDC to exercise its ROFR and/or close on the sale of

Aswan Village pursuant to resulting option contract that arose when OLCDC exercised its

ROFR. On June 5, 2019, OLCDC filed this Complaint. OLCDC alleges the Defendant’s actions

triggered its right to exercise its ROFR. OLCDC asks this Court to compel Owner to transfer

title to the Property pursuant to and in accordance with the Agreement. Defendants argue that

because no sale was ever scheduled to occur (nor did a sale in fact occur), Defendant was not



#8345731
                                               11
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 67 of 82

                                                             CASE NO.: 2019-16913-CA-01 (44)


obligated to offer the Property to OLCDC for purchase because the ROFR was not triggered and

remains unripe.

Legal Standard in Addressing a Motion for Summary Judgment

           In accordance with Rule 1.510(c), Florida Rules of Civil Procedure, summary judgment

will be ordered if the pleadings, depositions, affidavits, answers to interrogatories, and

admissions filed together with the affidavits, if any, show there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as a matter of law. Fla. R. Civ.

P. 1.510(c). Volusia County v. Aberdeen at Ormond Beach, 760 So. 2d 126, 130 (Fla. 2000). In

simple terms, summary judgment is granted when there remains no issue of material fact to

litigate. ARC Foods, Inc. v. NGI Props., 724 So. 2d 663 (Fla. 2d DCA 1999). While the moving

party has the initial burden of demonstrating the nonexistence of any genuine issue of material

fact, the non-moving party must then counter with evidence sufficient to reveal a genuine issue.

Publix Supermarkets, Inc. v. Austin, et al., 658 So. 2d 1064, 1068 (Fla. 5th DCA 1995); Golden

Hills Golf & Turf Club, Inc. v. Spitzer, et al., 475 So. 2d 254 (Fla. 5th DCA 1985).

Conclusions of law

           Defendants contend that under Florida law there are two threshold conditions that must

be met to trigger a right of first refusal: (i) the existence of a third-party offer to purchase the

property at issue, and (ii) an owner’s expressed willingness to accept such offer. Because the

LOI is nonbinding by its own language, Defendants assert it cannot constitute an “offer” capable

of “acceptance” and, therefore, cannot trigger OLCDC’s right of first refusal.            OLCDC,

conversely, argues there is no requirement under Florida law of the existence of a third-party

offer and that OLCDC’s right is triggered at the moment Defendants manifested an intention to

sell Aswan Village.



#8345731
                                                 12
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 68 of 82

                                                                  CASE NO.: 2019-16913-CA-01 (44)


           The parties do not dispute that the language of the Agreement is plain and unambiguous.

The interpretation of an unambiguous contract involves a pure question of law. Press v. Jordan,

670 So. 2d 1016, 1017 (Fla. 3d DCA 1996); Jaar v. Univ. of Miami, 474 So. 2d 239, 242

(Fla. 3d CA 1985). Florida law clearly recognizes that “[a] right of first refusal is a contractual

right.” Old Port Cove Holdings, Inc. v. Old Port Cove Condo. Ass’n One, Inc., 986 So. 2d 1279,

1287 (Fla. 2008) (“Old Port Cove”). Therefore, like any contractual right, a court determines

whether a right of first refusal was triggered by interpreting and enforcing the specific language

of the parties’ agreement creating the right. See Robbinson v. Cent. Props., Inc., 468 So. 2d 986,

988 (Fla. 1985) (recognizing that, in interpreting a right of first refusal agreement, “the intention

of the parties governs, and such intention will be determined from the language used when it is

unambiguous”).

           The ROFR, at issue in this case, in relevant part, states:

           Right of First Refusal. After the end of the Compliance Period, the Company
           [Owner] will not sell the Project or any portion thereof to any Person without first
           offering the Project for a period of forty-five (45) days to Purchaser . . . at a price
           (the “Buyout Price”) . . . .


OLCDC’s interpretation of this language is that, in accordance with Section 42, its right to

receive the “first offer[]” to purchase Aswan Village is triggered at the moment Defendants

manifested an intention to sell Aswan Village. Defendant’s interpretation of the ROFR is that it

is triggered only after Defendant has entered into a binding contract with a third-party for the

sale of Aswan Village “without first offering” it to OLCDC for purchase, at least, 45 days before

any sale is to occur. Defendants argue because no sale was ever scheduled to occur (nor did a

sale in fact occur), Owner was not obligated to offer the Property to OLCDC for purchase

because the ROFR was not triggered.



#8345731
                                                     13
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 69 of 82

                                                               CASE NO.: 2019-16913-CA-01 (44)


           Defendants contend that the ROFR must be interpreted strictly under Florida common

law. Under Florida common law, Defendants argue, OLCDC’s ROFR is only triggered if the

Company had entered into a binding contract for sale and then failed to comply with the ROFR’s

45-day notice provision. At minimum, Defendants further argue, Florida common law requires

the receipt of an “enforceable offer” in order to trigger OLCDC’s ROFR. Contrary to the

position advanced by Defendants, it is the finding of the Court that under Florida law, “all the

laws which subsist, at the time and place of the making of a contract . . . enter into and become a

part of the contract made, as if they were expressly referred to and incorporated in its terms . . . .”

Humphreys v. State, 145 So. 858, 861 (Fla. 1933). Florida courts accordingly hold that the

meaning of contractual terms and attendant rights are animated and defined by applicable law

integrated into the contract. See, e.g., Gen. Dev. Corp. v. Catlin, 139 So. 2d 901, 904 (Fla. 3d

DCA 1962); see also Coast Cities Coaches, Inc. v. Whyte, 102 So. 2d 848, 852 (Fla. 3d DCA

1958) (stating that courts interpret contracts in accordance with the parties’ intentions,

considering “not only the words used in the contract but the obvious purpose intended to be

accomplished by it”).

           Given the explicit references to Section 42 throughout the ROFR and the Amended

Operating Agreement, there can be no dispute that Section 42 is directly incorporated into and is

just as much a part of the plain language of those contracts as the other express words appearing

therein. In addition to the text of the ROFR explicitly referencing Section 42, the ripening of

OLCDC’s “right of first refusal” is tied to the end of the Section 42 “Compliance Period”; the

contractual “Buyout Price” is defined, not in accordance with price first offered by a third party,

but in accordance with 26 U.S.C. § 42(i)(7); and the exercise of “such right of first refusal” is

conditioned only upon OLCDC’s agreement to continue to use the Project as affordable housing



#8345731
                                                  14
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 70 of 82

                                                              CASE NO.: 2019-16913-CA-01 (44)


for no less than the Extended Use Period as defined by Section 42. (Compl. ¶ 31-35 & Ex. A

§ 14.02, Ex. E § 1)      Because the ROFR and the Agreement expressly refer to and incorporate

Section 42, they must be interpreted accordingly. See, e.g., Humphreys, 145 So. at 861; Catlin,

139 So. 2d at 904.

           Defendants would have this Court not only read the ROFR isolated from the remainder of

the parties’ Amended Operating Agreement, which Defendants do not dispute is fashioned

entirely around Section 42, but would have this Court ignore the replete references to Section 42

weaved into the ROFR itself.      This Court finds this position unpersuasive.

           The Court does not ignore and fully understands the common everyday definition of the

word “sell” which means to “give or hand over (something) in exchange for money,” Sell, NEW

OXFORD AMERICAN DICTIONARY (3d ed. 2010), or “to transfer (property) by sale,” Sell, BLACK’S

LAW DICTIONARY (11th ed. 2019). The Defendant argues that the Court is not at liberty to

rewrite the Parties’ Agreement. E.g., 19650 NE 18th Ave. LLC v. Presidential Estates

Homeowners Ass’n, Inc., 103 So. 3d 191, 194 (Fla. 3d DCA 2012) (the court cannot rewrite a

contract “to add language the parties did not contemplate at the time of execution.”); Fernandez

v. Homestar at Miller Cove, Inc., 935 So. 2d 547, 551 (Fla. 3d DCA 2006) (“[A] court is

powerless to rewrite [a] contract to make it more reasonable or advantageous to one of the

parties.”). This Court accepts that it is unable to rewrite a contract to add language the parties

did not contemplate at the time of execution. However, that is not what is occurring in this case.

           The explicit references to Section 42 throughout the ROFR and the Amended Operating

Agreement, commands that Section 42 is directly incorporated into and is just as much a part of

the plain language of those contracts as the other express words appearing therein. In addition to

the text of the ROFR explicitly referencing Section 42, the ripening of OLCDC’s “right of first



#8345731
                                                 15
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 71 of 82

                                                               CASE NO.: 2019-16913-CA-01 (44)


refusal” is tied to the end of the Section 42 “Compliance Period”; the contractual “Buyout Price”

is defined, not in accordance with price first offered by a third party, but in accordance with 26

U.S.C. § 42(i)(7); and the exercise of “such right of first refusal” is conditioned only upon

OLCDC’s agreement to continue to use the Project as affordable housing for no less than the

Extended Use Period as defined by Section 42. (Compl. ¶ 31-35 & Ex. A § 14.02, Ex. E § 1).

Therefore, it is the finding of this Court that the proper “context” in which to interpret a right of

first refusal granted in accordance with Section 42 is, “as reflected in the language of the

agreements,” Section 42. See Homeowner's Rehab, 99 N.E.3d at 753, 755.

           There is no genuine issue of fact regarding Defendants’ intent to sell. First and foremost,

Defendants executed the LOI—a document the chief purpose of which is to manifest the

signatory’s intent. Midtown Realty, Inc. v. Hussain, 712 So. 2d 1249, 1252 (Fla. 3d DCA 1998)

(stating that a letter of intent memorializes the “preliminary understanding of the parties who

intend to enter into contract”). Moreover, no other logical conclusion can be reached from

Defendants’ undisputed actions, such as, inter alia: following the execution of the LOI, which

Defendants furnished to LAC before seeking partner approval from OLCDC, declaring to

OLCDC that they had “decided to go forward” with the sale to LAC on those terms; thereafter

requesting “partner approval,” believing that such approval was all that was required “to move

forward” with the sale and get to an executed PSA with LAC in mere “weeks”; before hearing

from OLCDC, spending significant time and money proceeding with due diligence and the

preparation of a PSA and sales disposition analysis in order to “quickly finalize” the sale of the

Project for “a $21 million sale price”; and, after OLCDC exercised its ROFR, telling LAC they

hoped to “reconstitut[e] the agreement.” Defendants’ manifest intent, willingness, and decision




#8345731
                                                   16
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 72 of 82

                                                            CASE NO.: 2019-16913-CA-01 (44)


to sell Aswan Village, as a matter of law, triggered OLCDC’s right of first refusal to purchase at

the Section 42 price.

           Defendants’ argument is that Andy Burnes—the manager of every asset HKM owns,

including HKA, —expressly conditioned Defendants’ decision to sell on OLCDC waiving its

ROFR rights, and “[a]bsent OLCDC’s consent to waiving its ROFR, no desire to sell existed” is

unpersuasive and contradicted by the undisputed material facts. Specifically, consistent with

Defendants’ pleadings, both Defendants’ and OLCDC’s understanding is that it was the future

closing of the contemplated transaction with LAC that “will” cause the ROFR to “go away.”

(Dep. Ex. 123; Burnes Dep. at 184:17-185:10; 186:3-8); Doc. No. 159 at pp. 10-11 n.12). And,

decisively, rather than send an unexecuted LOI to OLCDC and expressly state that its decision to

move forward was “conditioned upon” or “subject to” OLCDC’s waiver of its ROFR rights,

Defendants executed the LOI before they sent it to OLCDC for approval, and also sent an

executed copy to LAC. Defendants undisputedly did not add a condition upon the decision they

had already made. Therefore, Defendants’ arguments fail, and this Court finds that OLCDC’s

consent provided full authto the LOI sufficient to trigger its ROFR.

           Additionally, there is no genuine issue of fact regarding OLCDC’s exercise of its

ROFR.“[O]nce [the Company] manifest[ed] a willingness to [sell],” OLCDC’s right of first

refusal was triggered, which, once exercised, created an option contract. McDonald's Corp. v.

Roga Enterprises, Inc., No. 10-21706-CIV, 2010 WL 4384214, at *2 (S.D. Fla. Oct. 28, 2010)

(quoting Old Port Cove, 986 So. 2d at 1285). “When there is an exercise of the option, a

mutually binding and enforceable contract to purchase is created.” Id. (quoting Power v. Power,

864 So. 2d 523, 524-25 (Fla. 5th DCA 2004). It is undisputed that OLCDC exercised its right of

first refusal under the ROFR, thus creating an option contract that the OLCDC is entitled to



#8345731
                                                17
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 73 of 82

                                                               CASE NO.: 2019-16913-CA-01 (44)


specifically enforce.     Further, it is undisputed that, after OLCDC exercised the ROFR,

Defendants have since refused to permit OLCDC to close on the sale of Aswan Village. Thus,

the undisputed facts establish that OLCDC’s right of first refusal ripened into an option contract,

which OLCDC exercised, and which Defendants have consequently breached by refusing to

perform thereunder. OLCDC is thus entitled to a summary judgment of specific performance.

           Defendants argue that, even if this Court interprets the ROFR in light of Section 42,

Section 42 does not support the manifest-intent-to-sell trigger for which OLCDC advocates. This

Court disagrees.      Section 42 does not merely acknowledge that rights of first refusal can be

agreed to by parties in connection with the development of a LIHTC developments, as

Defendants suggest. Rather, Section 42 alone makes possible these below-market, “minimum

purchase price” rights of first refusal (Section 42 ROFRs) because, in the absence of Section 42’s

“safe harbor,” such below-market rights of first refusal would place the tax credit investors tax

credits at risk of recapture. Homeowner's Rehab, 99 N.E.3d at 755-56; Riseboro Cmty. P'ship

Inc. v. SunAmerica Hous. Fund No. 682, 401 F. Supp. 3d 367, 375 (E.D.N.Y. 2019) (noting that

Section 42(i)(7) expressly allow[s] [qualified nonprofit] organizations to have a ROFR to

purchase projects at below market prices”).            Put simply, these below-market, “minimum

purchase price” rights of first refusal only exists because Section 42(i)(7) exists. Accordingly, as

the Homeowner's Rehab court recognized, and this Court agrees, Defendants’ argument “fails to

acknowledge” that a Section 42 ROFR, such as the ROFR here, “is not purely a creation of the

common law” but is granted pursuant to Section 42 and must therefore be interpreted in light of

Section 42. Therefore, this Court concludes that, absent language expressly agreed to by the

parties to the contrary, all that Section 42 requires as a trigger is a manifest decision to sell by the

owner.



#8345731
                                                  18
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 74 of 82

                                                             CASE NO.: 2019-16913-CA-01 (44)


           Turning to the ROFR here, like Section 42, there is no “binding contract,” “enforceable

offer” or other express triggering requirements found anywhere upon the face of the document.

Rather, the ROFR simply affords OLCDC a “right of first refusal,” prohibiting the Company

from selling Aswan Village “without first offering” it to OLCDC for a period of 45 days at the

Section 42 minimum purchase price. Therefore, interpreting the ROFR here in light of Section

42, as the plain language of the ROFR demands, and in the absence of any express, contractually

agreed-to triggering requirements, this Court concludes that the ROFR is triggered, in

accordance with Section 42, upon a manifestation of the Company’s decision to sell.

           Defendants, however, point to the Homeowner’s Rehab court’s affirmance of an

“enforceable offer” requirement under the Section 42 ROFR there to argue that an “enforceable

offer” requirement should be imposed on the ROFR here. Defendants’ argument is misplaced.

The ROFR Homeowner’s Rehab, unlike OLCDC’s ROFR, expressly required a third-party offer,

the “terms of the proposed disposition” to the third party, and “whether the partner was willing to

accept that offer.” Id. at 750, 761-62. Consequently, finding no inconsistency between Section

42 and Congress’s “decision to sell” requirement and the offer requirement expressly agreed to

by the parties in their contract, the Homeowner's Rehab court upheld the parties’ agreed-to offer

requirement. The facts of this case command no similar finding.

           Additionally, Defendants’ reliance upon Senior Hous. Assistance Group v. AMTAX

Holdings 260, LLC (hereinafter, SHAG), C17-1115 RSM, 2019 WL 1417299 (W.D. Wash. Mar.

29, 2019), which held that a bona fide, enforceable offer was required to trigger a Section 42

ROFR, is equally misplaced. The SHAG court’s decision was rooted solely in what it deemed to

be applicable Washington common law, not Section 42 or, at the very minimum, Florida

common law. Id. at *9-10.



#8345731
                                                 19
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 75 of 82

                                                                 CASE NO.: 2019-16913-CA-01 (44)


           In sum, the Court agrees with OLCDC that the ROFR must be read and interpreted in

light of Section 42. Conducting such analysis under the particular contractual language at issue

here, the Court concludes that the plain and unambiguous language, which lacks any other

triggering mechanisms requires only a manifest decision to sell to trigger OLCDC’s ROFR

rights.

           Significantly, even if this Court were to read and interpret the ROFR in accordance with

Florida common law, or any common law for that matter, the Court would reach the same result.

In fact, well-settled common law, including Florida common law, is squarely in accord. As

particularly relevant here, in Old Port Cove Holdings, Inc. v. Old Port Cove Condo. Ass'n One,

Inc., the Florida Supreme Court expressly concurred that, absent other express requirements, “a

right of first refusal . . . “ripen[s] into an option depending on whether the owner decides to sell.”

986 So. 2d 1279, 1285-87 (Fla. 2008). Florida common law similarly recognizes that, unless the

specific language of the right of first refusal at issue requires it, there is “no requirements of a

binding contract” to trigger a right of first refusal. See, e.g., Vietor v. Sill, 243 So. 2d 198, 199

(Fla. 4th DCA 1971); accord McDonald's Corp., 2010 WL 4384214, at *2 (reciting Vietor and

holding that the owner’s execution and transmittal of a non-binding letter of intent to the plaintiff

would, if proven, “constitute a willingness to sell the [property] which triggered [its] right of first

refusal,” despite the defendant’s contention that a non-binding letter of intent did not constitute

an enforceable “offer”) (emphasis added); Vorpe v. Key Island, Inc., 374 So. 2d 1035, 1036 (Fla.

2d DCA 1979) (citing Vietor and concluding that a covenant providing “a right of first refusal for

30 days should [owner] have an opportunity to sell the real property” required a “manifested []

intention to sell” in order for the “right of first refusal” to be “activated”).




#8345731
                                                   20
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 76 of 82

                                                               CASE NO.: 2019-16913-CA-01 (44)


           Defendants nevertheless rely on Old Port Cove and other Florida cases such as Central

Properties, Inc. v. Robbinson, 450 So. 2d 277 (Fla. 1st DCA 1984) to argue that this Court

should impose a third-party “offer” requirement onto the ROFR here. However, the courts in

those cases were discussing a very different type of right of first refusal. At issue in Old Port

Cove, for example, was a right of first refusal that, by its express terms, only permitted the

defendants to purchase the plaintiff’s property “upon the same terms and conditions as are

proposed for its sale” to a third party (a “meet-and-match ROFR”). 986 So. 2d at 1281. In

light of the meet-and-match nature of that right, the Florida Supreme Court adopted the

following widely accepted definition of such a meet-and-match ROFR:

           A right of first refusal is a right to elect to take specified property at the same
           price and on the same terms and conditions as those contained in a good faith
           offer by a third person if the owner manifests a willingness to accept the offer.

Id. at 1285 (quoting Pearson v. Fulton, 497 So. 2d 898, 900 (Fla. 2d DCA 1986)) (emphasis

added). Such a meet-and-match ROFR, the Florida Supreme Court continued, therefore “ripens

into an option once an owner manifests a willingness to accept a good faith offer.” Id

           Defendants rely upon this language to argue that the receipt of an “enforceable offer” is

thus a triggering requirement imposed on all rights of first refusal under Florida common law.

But in so arguing Defendants erroneously overlook the Florida Supreme Court’s subsequent

clarification in Old Port Cove that rights of first refusal “vary in form: some require offering the

property at a fixed price (or some price below market value), while others . . . simply allow the

holder to purchase the property on the same terms as a third party.” Id. at 1285 (emphasis

added).      In other words, Defendants’ argument entirely disregards Old Port Cove’s own

admonition that meet-and-match ROFRs, which by their express terms require a purchase “on

the same terms as a third party” offer, are not the same as rights of first refusal that, as here,



#8345731
                                                   21
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 77 of 82

                                                              CASE NO.: 2019-16913-CA-01 (44)


proscribe the owner’s ability to sell the property “without first offering” the property at a “fixed

price” (a “fixed-price ROFR”). Defendants’ legal theory is thus flawed.

           Moreover, transposing this meet-and-match, third-party “offer” requirement onto a fixed-

price ROFR, like OLCDC’s ROFR, would be nonsensical. Specifically, unlike a fixed-price

ROFR, which supplies its own terms of sale, a meet-and-match ROFR necessarily requires the

receipt of a third-party offer in order to supply the terms on which the holder of the right is

entitled to purchase the property. Steinberg v. Sachs, 837 So. 2d 503, 505-06 (Fla. 3d DCA

2003. Put another way, “without knowing the terms of the sale [offered by the third party], the

[rightholder] could not meet the offer of [the third party] and thus could not properly exercise

their right of first refusal.” E.g., Tribble v. Reely, 557 P.2d 813, 817 (Mont. 1976).

           Conversely, in the context of a fixed-price ROFR (like OLCDC’s), requiring such a third

party offer would serve absolutely no purpose because a fixed-price ROFR supplies its own

definite terms of sale (here, debt plus taxes). Thus, adding an “offer” requirement to OLCDC’s

ROFR where none is expressly included or supported, as Defendants urge, would only serve to

make it nearly impossible for OLCDC to exercise its ROFR. See Homeowner's Rehab, 99

N.E.3d at 759, 761-62 & n.16 (refusing to interpret the right of first refusal in such a way that

“the nonprofit developer could be denied any meaningful opportunity to acquire the property

interest at the § 42 price”).

           Moreover, common law across the nation undermines Defendants’ interpretation and

supports OLCDC’s interpretation. Universally consistent common law on rights of first refusal

recognizes that the defining characteristic of the right is that its “binding effect” turns on whether

“the offeror decides to sell.” Winberg v. Cimfel, 532 N.W.2d 35, 39 (Neb. 1995) (quoting 11

Samuel Williston, A Treatise on the Law of Contracts § 1441A at 948-50 (3d ed. 1968)); Barling



#8345731
                                                  22
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 78 of 82

                                                              CASE NO.: 2019-16913-CA-01 (44)


v. Horn, 296 S.W.2d 94, 98 (Mo. 1956) (a right of first refusal “requires the owner, when and if

he decides to sell, to offer the property first to the person entitled to the pre-emption, at the

stipulated price”) (quoting Vol. VI, American Law of Property, § 26.64, p. 507)) (emphasis

added).

           Lastly, Defendants’ interpretation that the ROFR’s 45-day notice period constitutes the

ROFR’s trigger fails. Contrary to Defendants’ assertion, this notice period is a procedural

safeguard providing the minimum amount of time that Defendants must afford OLCDC to

consider whether to exercise its right; it cannot serve as the simultaneous trigger and breach of

the ROFR, as Defendants urge. See Riverside Surgery Ctr., LLC v. Methodist Health Sys., Inc.,

182 S.W.3d 805, 807, 812 (Tenn. Ct. App. 2005).

           Defendants’ affirmative defenses are insufficient as a matter of law. For a plaintiff “to

obtain a summary judgment when the defendant asserts affirmative defenses, the plaintiff must

either disprove those defenses by evidence or establish the legal insufficiency of the defenses.”

Bunner v. Florida Coast Bank of Coral Springs, N.A., 390 So. 2d 126, 127 (Fla. 4th DCA 1980).

Here, OLCDC has carried its burden of disproving each of Defendants’ affirmative defenses in

both respects. The undisputed material facts conclusively establish that OLCDC did not force a

sale of Aswan Village upon Defendants, did not engage in any wrongdoing, and did not trick

Defendants. Quite the opposite, Defendants were aware at all times of the applicable rights and

obligations, unilaterally solicited proposals for the sale of Aswan Village, and OLCDC merely

sought to lawfully protect its interests and exercise its contractual rights. There is no material

evidence of record to support Defendants’ assertion that OLCDC’s request for more information

on March 18, 2019 caused Defendants to solicit proposals (Defendants, indeed, already had




#8345731
                                                  23
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 79 of 82

                                                              CASE NO.: 2019-16913-CA-01 (44)


them) and/or coerced Defendants to “decide[] to move forward” with LAC’s LOI. Defendants’

affirmative defenses thus fail as a matter of fact.

           In addition, Defendants’ affirmative defenses fail as a matter of law. First, Defendants’

equity-based affirmative defenses, such as unclean hands, are insufficient as a matter of law

because they do not apply to a claim for specific performance of a contract for real estate under

Florida law. E.g., Florida Kelly Plantation v. Gilliam, Ltd., No. 3:11CV159/EMT, 2012 WL

13032897 at * 8-9 (N.D. Fla. Sept. 18, 2012) (quoting Henry v. Ecker, 415 So. 2d 137, 140 (Fla.

5th DCA 1982)). Second, there is no evidence in this record to suggest Plaintiff failed to satisfy

any conditions precedent. (Aff. Defense II).     Third, Defendants’ recoupment defense is actually

predicated on OLCDC obtaining specific performance; thus, it cannot serve to bar it. (Aff.

Defense X) And fourth, Defendants’ defense of breach of the implied covenant of good faith and

fair dealing fails because the conduct about which Defendants complain—OLCDC’s alleged

acquiescence to Defendants’ unilateral sales efforts—has no basis in the ROFR or in the

Amended Operating Agreement. Instead, it is premised on an entirely separate contract—the

ADA Agreement. (Aff. Defense XI). Defendants’ assertion that OLCDC breached an implied

covenant under a different contract cannot be used to bar OLCDC’s claim for specific

performance under the ROFR. See Focus Mgmt. Group USA, Inc. v. King, 171 F. Supp. 3d

1291, 1300 (M.D. Fla. 2016); Ament v. One Las Olas, Ltd., 898 So. 2d 147, 149 (Fla. 4th DCA

2005).

           OLCDC is also entitled to summary judgment on each of Defendants’ Counterclaims.

First, Count I fails based on the undisputed failure to satisfy conditions precedent. See, e.g.,

Garcia v. Cosicher, 504 So. 2d 462, 462 (Fla. 3d DCA 1987). Here, Defendants concede that

OLCDC never “directed” HKA to cause the Company to place Aswan Village “on the market for



#8345731
                                                  24
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 80 of 82

                                                            CASE NO.: 2019-16913-CA-01 (44)


sale.”      (Burnes Dep. at 80:21-23; 85:1-18; Hess Dep. at 50:1-52:8; 66:15:67:8; 68:10-15.)

Defendants, moreover, assert that they never even offered to sell Aswan Village to OLCDC.

(Hess Depo. at 71:7-15; Compl., Ex. H). However, all of these things are express conditions

precedent to HKA’s rights under Section 10 of the ADA Agreement, which is the premise of its

claim under Count I. Thus, Count I fails as a matter of law. See Garcia, 504 So. 2d at 462.

           Count II (unjust enrichment) similarly fails based on (1) the undisputed existence of

express contracts governing the same subject matter, and (2) the fact that HKA received exactly

what it bargained for under those contracts.

           Defendants do not dispute that a valid contract governs.     Rather, they claim that

OLCDC’s ability to exercise the ROFR it bargained-for would confer an unjust windfall on

OLCDC, thus overriding the ROFR. Defendants’ argument fails. =. First, it is contrary to the

settled foregoing Florida law. Second, it is undisputed that HKA attempted to obtain OLCDC’s

agreement to give up its ROFR in 2014. But OLCDC refused, and the ROFR remained. The

compromise struck was the addition of a “distinct” forced sale right. HKA’s attempt to now

renege on its choice to allow the distinct ROFR to remain, after freely triggering it, and

nevertheless force OLCDC to buyout HKA, would be anything but just.              See Mercer v.

Lemmens, 40 Cal. Rptr. 803, 806 (Cal. Ct. App. 1964) (refusing defendant’s “bad faith” attempt

to circumvent the agreed-upon ROFR due to the foreseeable appreciation of the at-issue

property); Schroeder v. Gemeinder, 10 Nev. 355, 369 (1875) (same).

           Accordingly, for the reasons set forth above,

           ORDERED AND ADJUDGED as follows:

           1.     Defendants’ Motion for Summary Judgment against OLCDC is
                  DENIED, and OLCDC’s Renewed Motion for Partial Summary
                  Judgment against Defendants is GRANTED;



#8345731
                                                   25
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 81 of 82

                                                          CASE NO.: 2019-16913-CA-01 (44)


           2.    Defendant HallKeen Management’s Motion for           Summary
                 Judgment on Count I against OLCDC is DENIED;

           3.    OLCDC’s Motion for Judgment on the Pleadings is DENIED AS
                 MOOT;

           DONE AND ORDERED in Chambers at Miami-Dade County, Florida, on 07/07/20.




                                      _________________________________________
                                      WILLIAM THOMAS
                                      CIRCUIT COURT JUDGE


    No Further Judicial Action Required on THIS
                     MOTION
      CLERK TO RECLOSE CASE IF POST
                   JUDGMENT

The parties served with this Order are indicated in the accompanying 11th Circuit email
confirmation which includes all emails provided by the submitter. The movant shall
IMMEDIATELY serve a true and correct copy of this Order, by mail, facsimile, email or
hand-delivery, to all parties/counsel of record for whom service is not indicated by the
accompanying 11th Circuit confirmation, and file proof of service with the Clerk of
Court.

Signed original order sent electronically to the Clerk of Courts for filing in the Court file.
Copies Furnished To:
All Counsel on attached Service ListSERVICE LIST


DLA PIPER LLP (US)
Lida Rodriguez-Taseff
Email: Lida.Rodriguez-Taseff@us.dlapiper.com
Secondary: Dawn.Perez@us.dlapiper.com

and

WINTHROP & WEINSTINE, P.A.
David A. Davenport
Email: ddavenport@winthrop.com
Justice E. Lindell
Email: jlindell@winthrop.com

#8345731
                                              26
           Case 1:19-cv-11181-DPW Document 57-1 Filed 07/13/20 Page 82 of 82

                                                       CASE NO.: 2019-16913-CA-01 (44)



Counsel for Plaintiff Opa-Locka Community Development Corporation, Inc.


STEARNS WEAVER MILLER
WEISSLER ALHADEFF & SITTERSON, P.A.
Mark D. Solov
Email: msolov@stearnsweaver.com
Secondary: mfigueras@stearnsweaver.com
Jose G. Sepulveda
Email: jsepulveda@stearnsweaver.com
Secondary: mleon@stearnsweaver.com
Ryan T. Thorntons
Email: rthornton@stearnsweaver.com
Secondary: cveguilla@stearnsweaver.com
Alejandro D. Rodriguez
Email: arodriguez@stearnsweaver.com
Secondary: mfigueras@stearnsweaver.com

Counsel for Defendants
HK Aswan, LLC, HallKeen Management, Inc., and Aswan Village Associates, LLC




#8345731
                                            27
